Exhibit 10.83

 

AGREEMENT OF PURCHASE AND

SALE OF PARTNERSHIP INTERESTS

 

Among

 

Hudson Street Owners Limited Partnership I, a Delaware limited partnership,

Hudson Street Owners Limited Partnership II, a Delaware limited partnership,

Hudson Street Owners SPE, Inc., a Delaware corporation and

Hudson Street Owners SPE II, Inc., a Delaware corporation

(Sellers)

 

-and-

 

MC Hudson Holding L.L.C.,

a New Jersey limited liability company

and

MC Hudson Realty L.L.C.,

a New Jersey limited liability company

(Purchasers)

 

 

Dated: November 23, 2004

 

 

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE 1 AGREEMENT TO PURCHASE; PURCHASE PRICE; DEPOSITS,

 

 

ESCROW CONDITIONS AND CLOSING

2

 

Section 1.1 Purchase of Aggregate Partnership Interests

2

 

Section 1.2 Purchase Price

2

 

Section 1.3 Payment of Purchase Price

2

 

Section 1.4 Closing

3

 

 

 

 

 

 

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLERS AND

 

 

PURCHASERS

3

 

Section 2.1 Representations and Warranties of Hudson I

3

 

Section 2.2 Representations and Warranties of Hudson II

6

 

Section 2.3 Representations and Warranties of Hudson SPE

7

 

Section 2.4 Representations and Warranties of Hudson SPE II

8

 

Section 2.5 Updates to Representations and Warranties of Sellers

9

 

Section 2.6 Representations and Warranties of Purchaser I

10

 

Section 2.7 Representations and Warranties of Purchaser II

12

 

 

 

 

 

 

 

ARTICLE 3 INSPECTIONS AND REVIEW

13

 

Section 3.1 Due Diligence Items

13

 

Section 3.2 Due Diligence

14

 

Section 3.3 Preliminary Title Report

15

 

Section 3.4 Survey

16

 

Section 3.5 As-Is

17

 

 

 

 

 

 

 

ARTICLE 4 CLOSING DELIVERIES

18

 

Section 4.1 Closing Obligations of Sellers

18

 

Section 4.2 Closing Obligations of Purchasers

20

 

Section 4.3 Delivery of Documents by Escrow Holder

21

 

 

 

 

 

 

 

ARTICLE 5 CONDITIONS TO AGREEMENT

21

 

Section 5.1 Purchasers' Conditions Precedent

21

 

Section 5.2 Sellers' Conditions Precedent

21

 

Section 5.3 Satisfaction of Conditions

22

 

Section 5.4 Waiver

22

 

Section 5.5 Failure to Satisfy Conditions Precedent

22

 

 

 

                - i -

 

 


--------------------------------------------------------------------------------

 

 

 

Section 5.6 Breach by Sellers

23

Section 5.7 Liquidated Damages

23

Section 5.8 Defaults

24

 

 

 

 

ARTICLE 6 MAINTENANCE OF PROPERTY THROUGH CLOSING; CASUALTY;   CONDEMNATION

24

Section 6.1 Covenants of Sellers

24

Section 6.2 Casualty

25

Section 6.3 Condemnation

25

 

 

 

 

ARTICLE 7 APPORTIONMENTS AT CLOSING; PAYMENT OF CLOSING COSTS; CLOSING STATEMENT

26

Section 7.1 Closing Costs

26

Section 7.2 Adjustments and Prorations

26

 

 

 

 

ARTICLE 8 MISCELLANEOUS

30

Section 8.1 Notices

30

Section 8.2 Parties Bound

31

Section 8.3 Headings

31

Section 8.4 Brokers

31

Section 8.5 Number and Gender

32

Section 8.6 Governing Law

32

Section 8.7 Confidentiality

32

Section 8.8 Counterparts

32

Section 8.9 Computation of Time

32

Section 8.10 Recording

32

Section 8.11 Attorneys' Fees

33

Section 8.12 Severability

33

Section 8.13 Waivers

33

Section 8.14 Construction of Agreement

33

Section 8.15 Mutual Cooperation

33

Section 8.16 Exhibits and Schedules

33

Section 8.17 Entire Agreement; Amendments

33

Section 8.18 Waiver of Trial by Jury

33

Section 8.19 Joint Action of Sellers and Purchasers

34

 

 

 

 

 

 

 

                - ii -

 

 


--------------------------------------------------------------------------------

 

 

 

ARTICLE 9 ENVIRONMENTAL MATTERS

34

Section 9.1 Definitions

34

Section 9.2 Obligations of Sellers and Purchasers with respect to Environmental

 

Matters

34

 

 

 

 

ARTICLE 10 FOX LANCE CONSENT

36

Section 10.1 Fox-Lance Consent

36

 

 

 

 

ARTICLE 11 PARTNERSHIP MATTERS; CAPITAL CONTRIBUTIONS;

 

DISTRIBUTIONS

36

Section 11.1 Partnership Matters

36

Section 11.2 Purchasers' Duty of Investigation and Review

38

 

 

                - iii -

 

 


--------------------------------------------------------------------------------

 

 

 

AGREEMENT OF PURCHASE AND SALE OF PARTNERSHIP INTERESTS

 

THIS AGREEMENT OF PURCHASE AND SALE OF PARTNERSHIP INTERESTS (the "Agreement")
is made this 23rd day of November, 2004 by and among Hudson Street Owners
Limited Partnership I, a Delaware limited partnership (“Hudson I”), Hudson
Street Owners Limited Partnership II, a Delaware limited partnership (“Hudson
II”), Hudson Street Owners SPE, Inc., a Delaware corporation (“Hudson SPE”) and
Hudson Street Owners SPE II, Inc, a Delaware corporation (“Hudson SPE II”)
(individually, a "Seller" and collectively, the "Sellers") and MC Hudson Holding
L.L.C., a New Jersey limited liability company ("Purchaser I") and MC Hudson
Realty L.L.C., a New Jersey limited liability company ("Purchaser II”)
(individually, a "Purchaser" and collectively, the "Purchasers")

 

 

BACKGROUND

 

A.101 Hudson Street Associates, a New Jersey general partnership (the "Fee
Owner"), is the fee simple owner of that certain real property designated as
Block 38, Lot 1A on the Tax Map of the City of Jersey City and commonly known as
101 Hudson Street located in the City of Jersey City, County of Hudson and State
of New Jersey, which property is more particularly described on the legal
description set forth on Exhibit A-1 attached hereto and made a part hereof (the
"Real Property"), provided, however, that such legal description does not
reflect either (i) the taking of a portion of the Real Property in connection
with the operation of New Jersey Transit’s Light Rail System and the
construction of a light rail station on Hudson Street between York Street and
Montgomery Street and (ii) the roadway easement taken by condemnation on or
about April 28, 2004 by the City of Jersey City of a strip of vacant land in
connection with the widening of Greene Street. Purchaser shall cause the
surveyor preparing the Revised Survey to prepare and deliver to Sellers by
December 23, 2004, an updated legal description reflecting such taking and road
easement which legal description shall be subject to the reasonable approval of
both Sellers and Purchasers and shall be substituted for Exhibit A-1. The Real
Property is improved with a high rise office building. Fee Owner is the ground
lessor under that certain Amended and Restated Lease dated as of December 29,
1989 (the "Ground Lease") by and between Fee Owner, as ground lessor, and 101
Hudson Urban Renewal Associates, a New Jersey general partnership
(“Overlandlord”), as ground lessee. Overlandlord is the lessor of the Real
Property and improvements thereon under that certain Amended and Restated Lease
dated as of December 29, 1989 (the "Building Lease") by and between
Overlandlord, as lessor, and 101 Hudson Leasing Associates, a New Jersey general
partnership (“Landlord”), as lessee. The term “Owners” shall mean, collectively,
Fee Owner, Overlandlord and Landlord.

 

B. Owners, collectively, own one hundred (100%) percent of Property (as such
term is defined in Exhibit A-2 attached hereto and made a part hereof).

 

 

- 1 -

 

 


--------------------------------------------------------------------------------

 

 

C. As of the date hereof, Sellers are the owners of one hundred (100%) percent
of the partnership interests in Owners. At Closing (as hereinafter defined),
Purchaser I wishes to purchase Ninety Seven (97%) percent partnership interests
in each of Fee Owner, Overlandlord and Landlord (the “Purchaser I Partnership
Interests”) and Purchaser II wishes to purchase Three (3%) percent partnership
interests in each of Fee Owner, Overlandlord and Landlord (the “Purchaser II
Partnership Interests”). The term “Aggregate Partnership Interests” shall mean,
collectively, the Purchaser I Partnership Interests and the Purchaser II
Partnership Interests.

 

AGREEMENTS

 

The parties hereto, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, for other good and valuable
consideration, and intending to be legally bound, hereby agree:

 

ARTICLE 1

AGREEMENT TO PURCHASE; PURCHASE PRICE; DEPOSITS, ESCROW CONDITIONS AND CLOSING.

 

1.1  Purchase of Aggregate Partnership Interests. Subject to the terms and
conditions of this Agreement, Sellers hereby agree to sell to Purchasers, which
hereby agree to purchase from Sellers, the Aggregate Partnership Interests, so
that, upon Closing of the transactions under this Agreement, (i) Purchaser I
shall own the Purchaser I Partnership Interests and (ii) Purchaser II shall own
the Purchaser II Partnership Interests.

 

1.2  Purchase Price. The purchase price shall be (i) Three Hundred Twenty Five
Million Seven Hundred Ten Thousand and 00/100 ($325,710,000.00) Dollars for the
Purchaser I Partnership Interests, all of such amount is attributable to the
partnership interest owned by Hudson I and (ii) Three Million Two Hundred Ninety
Thousand and 00/100 ($3,290,000.00) Dollars for the Purchaser II Partnership
Interests, of which (a) One Hundred and 00/100 ($100.00) Dollars is attributable
to the partnership interest owned by Hudson SPE, (b) One Hundred and 00/100
($100.00) Dollars is attributable to the partnership interest owned by Hudson
SPE II, and (c) Three Million Two Hundred Eighty Nine Thousand Eight Hundred and
00/100 ($3,289,800.00) Dollars is attributable to the partnership interest owned
by Hudson II (the amounts due under clauses (i) and (ii) are hereinafter
referred to, collectively, as the "Purchase Price"). Notwithstanding anything to
the contrary contained herein, Purchasers are required to purchase all (and not
less than all) and Sellers are obligated to sell, all of the Aggregate
Partnership Interests and in no event shall either Sellers be obligated or
required to convey less than all of the Aggregate Partnership Interests to
Purchasers or Purchasers be obligated to purchase less than all of the Aggregate
Partnership Interests.

 

 

- 2 -

 

 


--------------------------------------------------------------------------------

 

 

1.3

Payment of Purchase Price.

 

(a)

Deposits.

 

(i)             Simultaneously with the execution of this Agreement by
Purchasers, Purchasers shall deposit into Escrow (as hereinafter defined) by
wire transfer of immediately available funds the sum of ONE MILLION AND 00/100
DOLLARS ($1,000,000.00) (the "First Deposit").

 

(ii)            On or before the expiration of the Due Diligence Period (as
hereinafter defined), Purchasers shall deposit into Escrow by wire transfer of
immediately available funds the sum of NINE MILLION AND 00/100 DOLLARS
($9,000,000.00) (the "Second Deposit").

 

(iii) The term "Deposit" shall include the First Deposit, the Second Deposit and
all interest earned thereon. Upon the Close of Escrow (as hereinafter defined),
the Deposit shall be applied as a credit to the Purchase Price. Except as
otherwise set forth herein, Purchasers shall be responsible for paying any
income taxes on any interest earned on the Deposit. The interest on the Deposit
shall accrue for the benefit of Purchasers, provided, however, if Sellers are
entitled to receive the Deposit pursuant to Section 5.7 below, then Sellers
shall receive any interest earned on the Deposit and in such case, Sellers shall
pay any income taxes due on the earned interest.

 

(b)            Balance of Purchase Price. The Purchase Price, less the Deposit,
plus or minus applicable prorations, shall be paid by Purchasers on the Closing
Date (as hereinafter defined), by wire transfer of immediately available federal
funds, transferred to the accounts of Sellers or to the accounts of such other
persons as Sellers may designate in writing.

 

1.4              Closing. “Closing” of the purchase and sale of the Aggregate
Partnership Interests shall take place through an escrow ("Escrow") to be
established with Commonwealth Land Title Insurance Company ("Escrow Holder") at
655 Third Avenue, New York, NY 10017 Attention: Peter Doyle, Telephone No. (212)
973-6209, Facsimile No. (212) 697-0286. Subject to any adjournments expressly
permitted pursuant to Sections 10.1,10.2, 10.3 or elsewhere specifically
permitted in this Agreement, the "Closing Date" shall occur on or before
February 7, 2005, TIME BEING OF THE ESSENCE (subject to any notice and cure
periods provided in Section 5.8 of this Agreement). In the event that either
Purchasers or Sellers elect to adjourn the Closing pursuant to Section 10.1 or
Sellers elect to adjourn the Closing pursuant to Sections 10.2 or 10.3 or either
party exercises any other permitted adjournment option expressly set forth
herein, then, Sellers shall have the right to require that the Closing occur on
the 7th day of the month to which Closing is adjourned or, if the 7th day of
such month is not a business day, then, the first business day prior to such 7th
day. Except as detailed in this Section 1.4, the Closing

 

 

- 3 -

 

 


--------------------------------------------------------------------------------

 

may not occur prior to February 7, 2005 unless by agreement of Purchasers and
Sellers. Escrow shall be deemed open upon delivery of a fully executed copy of
this Agreement and the Escrow Agreement attached hereto as Exhibit J to Escrow
Holder ("Opening of Escrow"). Escrow Holder shall immediately notify Purchaser
and Seller of the date of Opening of Escrow and the escrow number. The terms
"Close of Escrow" and "Closing" shall mean the date that the balance of the
Purchase Price has been paid by Purchasers to Sellers and all other conditions
to the closing as set forth herein have been satisfied; and the term “Closing
Date” shall mean the date the Closing or Close of Escrow actually occurs. The
term “business day” means any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the States of New Jersey or New York or is
a day on which banking institutions located in such states are permitted to
close.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLERS AND PURCHASERS

 

2.1  Representations and Warranties of Hudson I. Hudson I represents and
warrants to Purchasers as follows:

 

(a)                Organization and Standing of Hudson I. Hudson I is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of a Delaware and is qualified to do business in the State of New
Jersey. Hudson I is the managing partner of Fee Owner, Overlandlord and
Landlord.

 

(b)               Authorization. The execution and delivery by Hudson I of this
Agreement and the performance by Hudson I of its obligations hereunder have been
duly and validly authorized by all requisite partnership action.

 

(c)                Validity of Agreement; Conflict. This Agreement constitutes
the legal, valid, binding and enforceable agreement of Hudson I, and neither the
execution or delivery by Hudson I of this Agreement, nor the consummation of the
transactions contemplated hereby, conflicts with, or constitutes a breach of or
default under the partnership agreement of Hudson I or the terms and conditions
of Hudson I’s governing documents, or any other applicable agreement, indenture,
contract or instrument to which Hudson I is a party; provided, however, Hudson I
must obtain the Fox-Lance Consent (as hereinafter defined).

 

(d)               Organization of Fee Owner. Fee Owner is, and at Closing will
be, a general partnership validly formed and existing under the laws of the
State of New Jersey. Fee Owner is authorized to own the Real Property and to be
ground lessor under the Ground Lease. Attached hereto as Schedule 1 is a true,
complete and correct copy of the partnership agreement of Fee Owner.

 

 

- 4 -

 

 


--------------------------------------------------------------------------------

 

 

(e)                Organization of Overlandlord. Overlandlord is, and at Closing
will be, a general partnership validly formed and existing under the laws of the
State of New Jersey. Overlandlord is authorized to be the ground lessee under
the Ground Lease and the lessor under the Building Lease. Overlandlord is a duly
formed and qualified Urban Renewal Entity in accordance with the requirements of
NJSA 40:55C-44.1. Attached hereto as Schedule 2 is a true, complete and correct
copy of the partnership agreement of Overlandlord.

 

(f)Organization of Landlord. Landlord is, and at Closing will be, a general
partnership validly formed and existing under the laws of the State of New
Jersey. Landlord is authorized to be the lessee under the Building Lease.
Attached hereto as Schedule 3 is a true, complete and correct copy of the
partnership agreement of Landlord.

 

(g)               Partnership Interests in Fee Owner, Overlandlord and Landlord.
Hudson I owns ninety-seven (97%) percent of the partnership interests in Fee
Owner, Overlandlord and Landlord and has the power and authority to own its
partnership interests in Fee Owner, Overlandlord and Landlord. The partnership
interests in Fee Owner, Overlandlord and Landlord being sold by Hudson I to
Purchasers will at Closing be free and clear of all security interests, liens or
other encumbrances.

 

(h)               Insolvency. Neither Hudson I nor Owners are the subject of any
voluntary or involuntary proceeding for the dissolution, reorganization or
liquidation thereof.

 

(i) Ownership of Real Property. Fee Owner is now and at all times between the
date hereof and Closing, inclusive, will be the fee simple owner of the entire
right, title and interest in and to the Real Property.

 

(j) Purchase Options. Fee Owner, Overlandlord, Landlord and Hudson I have not
granted, and to Hudson I’s knowledge, no person or entity has any oral or
written right, agreement or option to acquire all or any portion of the Real
Property or the partnership interests in Fee Owner, Overlandlord and Landlord
owned by Hudson I, except as has been waived with respect to this Agreement and
the Closing and will be extinguished by the Closing.

 

(k)               Litigation. Except as specifically set forth on Exhibit B
attached hereto and made a part hereof, there are no pending or, to Hudson I’s
knowledge, threatened in writing claims or lawsuits of any kind, whether for
personal injury, property damage, property taxes, landlord-tenant disputes or
otherwise against Owners, Hudson I or directly affecting the Property.

 

(l) Ground Lease and Building Lease. The Ground Lease is in full force and
effect and has not been amended, modified or supplemented. The Building Lease is
in full force and effect and has not been amended, modified or supplemented.
Copies of the Ground Lease

 

- 5 -

 

 


--------------------------------------------------------------------------------

 

and Building Lease made available to Purchasers pursuant to Section 3.1 below
are true, accurate and complete.

 

(m)              Condemnation. Fee Owner, Overlandlord and Landlord have not
received any written notice of any pending or, to Hudson I’s knowledge,
threatened in writing condemnation, eminent domain or similar proceeding
affecting all or any portion of the Real Property.

 

(n)               Contracts. Exhibit C is a true and complete listing of all
outstanding service, supply, maintenance, management, labor, employment
contracts and insurance policies (collectively, the “Contracts”) affecting the
Property and to Hudson I’s knowledge, all existing warranties, which either Fee
Landlord, Overlandlord or Landlord is a party to or by which any such party is
bound. The Contracts made available to Purchasers pursuant to Section 3.1 below
are true, accurate and complete copies.

 

(o)               Leases. The list of leases attached hereto as Exhibit D-1 is
true and correct in all material respects (the “Leases”) and except as set forth
in such exhibit, the Leases have not otherwise been amended, modified or
supplemented. The Leases made available to Purchasers pursuant to Section 3.1
below are true, accurate and complete copies. The information set forth on the
Rent Roll attached hereto as Exhibit D-2 (the “Rent Roll”) is true and correct
in all material respects. To Hudson I’s knowledge, other than as set forth in
Exhibit D-3 (the “Arrearage Schedule”), Landlord has not notified in writing any
tenant that such tenant is in default, which default remains uncured as of the
date hereof. To Hudson I’s knowledge, all of the Leases are in full force and
effect. Except for the loan referenced in Section 10.2 hereof, the documents
evidencing and securing such loan and the Fox-Lance Agreement, none of the
Leases nor any of the rents under the Leases will be otherwise assigned,
pledged, or encumbered as of the Closing Date; provided, however no
representation is given with respect to any assignments, pledges, or
encumbrances that may have been created or granted by any tenant under any
Lease. Except for the Leases, neither Fee Landlord, Overlandlord nor Landlord
has granted any use or occupancy rights to any person or entity and, to Hudson
I’s knowledge (i) Exhibit D-4 sets forth all subleases, license agreements or
other occupancy agreements granted by any tenant under the Leases or by any
predecessor-in-interest of Fee Landlord, Overlandlord or Landlord and (ii) there
are no assignments of any Leases (whether by express assignment, stock transfer,
merger or otherwise) other than those assignments as set forth in Exhibits D-1
and D-5. To Hudson I’s knowledge, neither Hudson I or Fee Landlord, Overlandlord
or Landlord has received any notice of default under any Leases which remains
uncured as of the date hereof.

 

(p)               Consents. To Hudson I’s knowledge, no consent, approval or
other authorization or order of, and no filing with or waiver of rights by, any
governmental authority, or any other person, is required (unless already
obtained) in connection with the execution and

 

- 6 -

 

 


--------------------------------------------------------------------------------

 

delivery by Hudson I of this Agreement; provided, however Hudson I and
Purchasers must obtain the Fox-Lance Consent.

 

(q)               Leasing Commissions. Except as otherwise set forth on Exhibit
F attached hereto and made a part hereof, all leasing commissions due under or
otherwise relating to any Lease and payable by Owners have been paid in full.
With respect to outstanding leasing commissions that are set forth on Exhibit F,
true, accurate and complete copies of the brokerage agreements entered into by
the Owners for such outstanding leasing commissions have been made available to
Purchasers pursuant to Section 3.1 below. With respect to any brokerage
agreements affecting the Property and which shall be binding on Owners after the
Closing Date, true, accurate and complete copies of such brokerage agreements
have been made available to Purchasers pursuant to Section 3.1 below.

 

(r)Fox-Lance Agreement. The Fox-Lance Agreement is in full force and effect and
has not been amended, modified or supplemented. Overlandlord has not received
any written notice from any governmental agency that Overlandlord or the
Property (or any portion thereof) is in violation (which has not heretofore been
corrected or otherwise satisfied) of all or any portion of the Fox-Lance
Agreement. Overlandlord has not been audited by the City of Jersey City under
the Fox Lance Agreement for the 2004 tax year. In addition, there are no pending
requests for such an audit for the 2004 tax year or any prior tax years and no
such audit is on-going. All submissions made by Owners to the City of Jersey
City containing excess profits calculations, are true, accurate and complete in
all material respects. The Fox-Lance Agreement made available to Purchasers
pursuant to Section 3.1 below is true, accurate and complete. No transfer of
more than a ten (10%) percent interest in Overlandlord has taken place without
the written approval of the City of Jersey City. There are no outstanding
project employment agreements in effect in connection with the Fox-Lance
Agreement, and Overlandlord is not in violation of any project employment
agreement with the City of Jersey City.

 

(s)Tax Reduction Proceedings. There are no tax reduction proceedings pending
with respect to all or any portion of the Real Property.

 

(t) Personal Property. All of the Personal Property owned by Owners has been
paid for in full and will be free of all liens, claims and encumbrances at
Closing.

 

(u)               Non-Foreign Person. Neither Hudson I nor Owners is a “foreign
person” (as defined in the Internal Revenue Code).

 

(v)               Outstanding Violations To Hudson I’s knowledge, neither Hudson
I nor Owners (i) have received any notices from any federal, state, municipal or
other local governmental authority or agency of any violations of any laws,
statutes, ordinances, codes, regulations, orders, rules or requirements,
including, but not limited to, zoning, building, environmental protection, clean
air, pollution, fire or health code violations with respect to the

 

- 7 -

 

 


--------------------------------------------------------------------------------

 

Property, or violations pertaining to the use and occupancy of the Property that
have not been corrected other than those violations attached hereto as Exhibit L
or (ii) have received any notice from any governmental authority threatening to
revoke or not renew any license, permit or certificate.

 

(w)              No Employees. Neither Hudson I nor Owners have any employees
other than Maurice Riley who is an employee of Landlord.

 

(x)               Financial Statements and Tax Returns of Owners and Hudson I.
The financial statements, general ledgers and tax returns (collectively, the
“Financial Statements”) of Owners made available to Purchasers pursuant to
Sections 3.1(n) and 4.1(s) below are true, accurate and complete in all material
respects and, in the case of such financial statements, present fairly in all
material respects the financial position of Owners as of the date thereof in
accordance with the United States generally accepted accounting principles,
consistently applied (“GAAP”). As of the date of the Financial Statements, there
were no material liabilities, whether accrued, contingent, absolute, determined,
determinable or otherwise of Owners required pursuant to GAAP to be reflected in
the Financial Statements or disclosed in the notes thereto which were not so
reflected or disclosed. Since the date of the Financial Statements, no material
liabilities have been incurred by Owners which would be required to be reflected
in a balance sheet or included in the Financial Statements or disclosed in the
notes thereto of Hudson I and Hudson II (which include the operations of Owners)
prepared in accordance with GAAP, other than liabilities incurred in the
ordinary course of Owners’ business consistent with past practice or as
disclosed in the schedule of liabilities. The federal and state income tax
returns of Hudson I for fiscal years 2001, 2002 and 2003 made available to
Purchasers pursuant to Section 3.1(n) below are true, accurate and complete in
all material respects.

 

(y)               Environmental, Soils and Engineering Reports. To Hudson I’s
knowledge, there are no environmental, soils and/or engineering reports in
Hudson I’s or any Owners’ possession or control other than those environmental,
soils and/or engineering reports listed on Exhibit G attached hereto and made a
part hereof.

 

(z)               Hazardous Materials. To Hudson I’s knowledge, except as
disclosed in those environmental reports listed on Exhibit G, the Property has
not at any time been used for the purposes of storing, using, manufacturing,
releasing or dumping of Hazardous Materials (as such term is defined in Section
9.1), except for the storage and use of normal quantities of Hazardous Materials
utilized in connection with the normal maintenance and operation of the Property
in compliance with all Environmental Laws (as such term is defined in Section
9.1) and so-called household Hazardous Materials utilized by tenants of the
Property. To Hudson I’s knowledge, except as disclosed in those environmental
reports listed on Exhibit G, no underground storage tanks have been or are
located on the Property, and Hudson I has not received any uncured written
notices from any federal, state or municipal governmental authority or agency
that the Real Property requires remediation under any of the Environmental Laws.

 

 

- 8 -

 

 


--------------------------------------------------------------------------------

 

 

(aa)             Separateness. There is no uncured material violation of any of
the separateness covenants at Section 1.3 in each of the Owners’ partnership
agreements (other than Section 1.3(m) which is specifically excluded from this
representation) and, to Hudson I’s knowledge, such separateness covenants have
not been violated in any material respect (other than Section 1.3(m) which is
specifically excluded from this representation).

 

(bb)             Financial Records of Property Manager. To Hudson I’s knowledge,
the financial records for the Property maintained by LCOR Asset Management
Limited Partnership made available to Purchasers pursuant to Section 3.1(o)
below are true, accurate and complete in all material respects with respect to
property management matters.

 

(cc)             Partnership Representations. The representations and warranties
of Sellers set forth in Section 11.3 are incorporated herein by reference.

 

2.2           Representations and Warranties of Hudson II. Hudson II represents
and warrants to Purchasers as follows:

 

(a)         Organization and Standing of Hudson II. Hudson II is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of a Delaware.

 

(b)         Authorization. The execution and delivery by Hudson II of this
Agreement and the performance by Hudson II of its obligations hereunder have
been duly and validly authorized by all requisite partnership action.

 

(c)         Validity of Agreement; Conflict. This Agreement constitutes the
legal, valid, binding and enforceable agreement of Hudson II, and neither the
execution or delivery by Hudson II of this Agreement, nor the consummation of
the transactions contemplated hereby, conflicts with, or constitutes a breach of
or default under the partnership agreement of Hudson II or the terms and
conditions of Hudson II’s governing documents, or any other applicable
agreement, indenture, contract or instrument to which Hudson II is a party;
provided, however, Hudson II must obtain the Fox-Lance Consent

 

(d)         Partnership Interests in Fee Owner, Overlandlord and Landlord.
Hudson II owns one (1%) percent of the partnership interests in Fee Owner,
Overlandlord and Landlord and has the power and authority to own its partnership
interests in Fee Owner, Overlandlord and Landlord. The partnership interests in
Fee Owner, Overlandlord and Landlord being sold by Hudson II to Purchasers will
at Closing be free and clear of all security interests, liens or other
encumbrances.

 

 

- 9 -

 

 


--------------------------------------------------------------------------------

 

 

(e)         Insolvency. Hudson II is not the subject of any voluntary or
involuntary proceeding for the dissolution, reorganization or liquidation
thereof.

 

(f)          Purchase Options. Hudson II has not granted, and to Hudson II’s
knowledge, no person or entity has any oral or written right, agreement or
option to acquire the partnership interests in Fee Owner, Overlandlord and
Landlord owned by Hudson II, except as has been waived with respect to this
Agreement and the Closing and will be extinguished by the Closing.

 

(g)         Litigation. There are no pending or, to Hudson II’s knowledge,
threatened in writing claims or lawsuits of any kind, whether for personal
injury, property damage, property taxes, landlord-tenant disputes or otherwise,
against Hudson II.

 

(h)            Consents. To Hudson II’s knowledge, no consent, approval or other
authorization or order of, and no filing with or waiver of rights by, any
governmental authority, or any other person, is required (unless already
obtained) in connection with the execution and delivery by Hudson II of this
Agreement; provided, however Hudson II and Purchasers must obtain the Fox-Lance
Consent.

 

(i)

Non-Foreign Person. Hudson II is not a “foreign person”.

 

(j) Tax Returns of Hudson II. The federal and state income tax returns of Hudson
II for fiscal years 2001, 2002 and 2003 made available to Purchasers pursuant to
Section 3.1(n) below are true, accurate and complete in all material respects.

 

2.3  Representations and Warranties of Hudson SPE. Hudson SPE represents and
warrants to Purchasers as follows:

 

(a)            Organization and Standing of Hudson SPE. Hudson SPE is a
corporation duly organized, validly existing and in good standing under the laws
of the State of a Delaware.

 

(b)         Authorization. The execution and delivery by Hudson SPE of this
Agreement and the performance by Hudson SPE of its obligations hereunder have
been duly and validly authorized by all requisite corporate action; provided,
however, that pursuant to the terms of its governing documents Hudson SPE will
not have the authority to transfer the partnership interests in Fee Owner,
Overlandlord and Landlord owned by Hudson SPE to Purchasers until the Closing
Date.

 

(c)         Validity of Agreement; Conflict. This Agreement constitutes the
legal, valid, binding and enforceable agreement of Hudson SPE, and neither the
execution or delivery by Hudson SPE of this Agreement, nor the consummation of
the transactions contemplated

 

- 10 -

 

 


--------------------------------------------------------------------------------

 

hereby, conflicts with, or constitutes a breach of or default under the by-laws
of Hudson SPE or the terms and conditions of Hudson SPE’s governing documents,
or any other applicable agreement, indenture, contract or instrument to which
Hudson SPE is a party; provided, however, Hudson SPE must obtain the Fox-Lance
Consent (as hereinafter defined) and pursuant to the terms of its governing
documents Hudson SPE will not have the authority to transfer the partnership
interests in Fee Owner, Overlandlord and Landlord owned by Hudson SPE to
Purchasers until the Closing Date.

 

(d)         Partnership Interests in Fee Owner, Overlandlord and Landlord.
Hudson SPE owns one (1%) percent of the partnership interests in Fee Owner,
Overlandlord and Landlord and has the power and authority to own its partnership
interests in Fee Owner, Overlandlord and Landlord. The partnership interests in
Fee Owner, Overlandlord and Landlord being sold by Hudson SPE to Purchasers will
at Closing be free and clear of all security interests, claims, liens or other
encumbrances other than the liens, security interests and encumbrances created
by the Fox Lance Agreement (as hereinafter defined).

 

(e)         Insolvency. Hudson SPE is not the subject of any voluntary or
involuntary proceeding for the dissolution, reorganization or liquidation
thereof.

 

(f)          Purchase Options. Hudson SPE has not granted, and to Hudson SPE’s
knowledge, no person or entity has any oral or written right, agreement or
option to acquire the partnership interests in Fee Owner, Overlandlord and
Landlord owned by Hudson SPE.

 

(g)         Litigation. There are no pending or, to Hudson SPE’s knowledge,
threatened in writing claims or lawsuits of any kind, whether for personal
injury, property damage, property taxes, landlord-tenant disputes or otherwise,
against Hudson SPE.

 

(h)         Consents. To Hudson SPE’s knowledge, no consent, approval or other
authorization or order of, and no filing with or waiver of rights by, any
governmental authority, or any other person, is required (unless already
obtained) in connection with the execution and delivery by Hudson SPE of this
Agreement; provided, however Hudson SPE and Purchasers must obtain the Fox-Lance
Consent (as hereinafter defined).

 

(i)

Non-Foreign Person. Hudson SPE is not a “foreign person”.

 

(j)

Intentionally Deleted.  

 

2.4  Representations and Warranties of Hudson SPE II. Hudson SPE II represents
and warrants to Purchasers as follows:

 

 

- 11 -

 

 


--------------------------------------------------------------------------------

 

 

(a)         Organization and Standing of Hudson SPE II. Hudson SPE II is a
corporation duly organized, validly existing and in good standing under the laws
of the State of a Delaware.

 

(b)         Authorization. The execution and delivery by Hudson SPE II of this
Agreement and the performance by Hudson SPE II of its obligations hereunder have
been duly and validly authorized by all requisite corporate action; provided,
however, pursuant to the terms of its governing documents Hudson SPE II will not
have the authority to transfer the partnership interests in Fee Owner,
Overlandlord and Landlord owned by Hudson SPE II to Purchasers until the Closing
Date.

 

(c)         Validity of Agreement; Conflict. This Agreement constitutes the
legal, valid, binding and enforceable agreement of Hudson SPE II, and neither
the execution or delivery by Hudson SPE II of this Agreement, nor the
consummation of the transactions contemplated hereby, conflicts with, or
constitutes a breach of or default under the by-laws of Hudson SPE II or the
terms and conditions of Hudson SPE II’s governing documents, or any other
applicable agreement, indenture, contract or instrument to which Hudson SPE II
is a party; provided, however, Hudson SPE II must obtain the Fox-Lance Consent
(as hereinafter defined) and pursuant to the terms of its governing documents
Hudson SPE II will not have the authority to transfer the partnership interests
in Fee Owner, Overlandlord and Landlord owned by Hudson SPE II to Purchasers
until the Closing Date.

 

(d)         Partnership Interests in Fee Owner, Overlandlord and Landlord.
Hudson SPE II owns one (1%) percent of the partnership interests in Fee Owner,
Overlandlord and Landlord and has the power and authority to own its partnership
interests in Fee Owner, Overlandlord and Landlord. The partnership interests in
Fee Owner, Overlandlord and Landlord being sold by Hudson SPE II to Purchasers
will at Closing be free and clear of all security interests, claims, liens or
other encumbrances other than the liens, security interests and encumbrances
created by the Fox Lance Agreement (as hereinafter defined).

 

(e)         Insolvency. Hudson SPE II is not the subject of any voluntary or
involuntary proceeding for the dissolution, reorganization or liquidation
thereof.

 

(f)          Purchase Options. Hudson SPE II has not granted, and to Hudson SPE
II’s knowledge, no person or entity has any oral or written right, agreement or
option to acquire the partnership interests in Fee Owner, Overlandlord and
Landlord owned by Hudson SPE II.

 

(g)         Litigation. There are no pending or, to Hudson SPE II’s knowledge,
threatened in writing claims or lawsuits of any kind, whether for personal
injury, property damage, property taxes, landlord-tenant disputes or otherwise,
against Hudson SPE II.

 

 

- 12 -

 

 


--------------------------------------------------------------------------------

 

 

(h)            Consents. To Hudson SPE II’s knowledge, no consent, approval or
other authorization or order of, and no filing with or waiver of rights by, any
governmental authority, or any other person, is required (unless already
obtained) in connection with the execution and delivery by Hudson SPE II of this
Agreement; provided, however Hudson SPE II and Purchasers must obtain the
Fox-Lance Consent (as hereinafter defined).

 

(i)

Non-Foreign Person. Hudson SPE II is not a “foreign person”.

 

(j)

Intentionally Deleted.

 

2.5           Updates to Representations and Warranties of Sellers. The
representations made in Sections 2.1, 2.2, 2.3 and 2.4 shall be deemed to have
been reaffirmed and restated by each Seller as of the Closing Date, except for
any change in any of the foregoing representations or any material breach of any
of the foregoing warranties or agreements that occurs and is expressly disclosed
by Sellers to Purchasers in writing at any time and from time to time prior to
the Closing, promptly upon Sellers obtaining actual knowledge of such changes
(each a "Disclosure" and collectively, the "Disclosures"), which Disclosures
shall thereafter be updated by each Seller to the Closing Date. If any change in
any of the foregoing representations or any breach of any of the foregoing
warranties or agreements is a material change or breach, and such Seller does
not elect to cure all such material changes or breaches within thirty (30) days
after such Seller’s receipt of written notice thereof, or does not agree in
writing within said thirty (30)-day period to indemnify Purchasers against and
hold Purchasers harmless from any and all losses, claims, costs and expenses
incurred by Purchasers as a result thereof, then, notwithstanding anything
contained herein to the contrary, Purchasers, at their sole option, and as their
sole remedy, may either (a) close and consummate the transactions contemplated
by this Agreement, without any reduction in the Purchase Price; or (b) terminate
this Agreement by written notice to Sellers, whereupon Escrow Holder shall
return the Deposits to Purchasers, and the parties shall have no rights or
obligations hereunder, except for those which expressly survive any such
termination (but subject to Purchasers’ right to recover out-of-pocket costs as
and to the extent provided in clause (i) of Section 5.6 (and additional damages
in certain instances specified in Section 5.6) if such Material Change or breach
arises by reason of the intentional breach or willful default by Sellers
hereunder). The Closing Date shall be postponed automatically, if necessary, to
permit the running of all or any portion of such thirty (30) day period.
Sellers’ representations and warranties made herein which are stated to be to
Sellers’ knowledge are made to the actual knowledge of Peter Gilpatric and
Thomas Reid and neither Sellers nor the executive officers of Sellers shall be
under any obligation, at any time, to independently investigate those matters
about which, or relative to which, each Seller has made a representation or
warranty to Purchasers herein. All representations and warranties made in this
Article 2 by Purchasers or Sellers shall terminate on the first anniversary of
the Closing Date, unless a suit is filed thereupon in a court of competent
jurisdiction by Purchaser on or before the first anniversary of the Closing
Date. Notwithstanding the foregoing, no representation, warranty or agreement
made in this Agreement by Sellers shall survive the Closing relative to any
matters known to Purchasers to be

 

 

- 13 -

 

 


--------------------------------------------------------------------------------

 

untrue or incorrect and of which Sellers are not notified by Purchasers prior to
or at the Closing. For the purposes of the foregoing sentence, Purchasers shall
be deemed to have knowledge if Mitchell E. Hersh, Daniel Wagner, Roger Thomas,
John Kropke, Michael Grossman or Barry Lefkowitz or any other senior employee of
Purchaser who has worked on the subject transaction has actual knowledge that
any such representation, warranty or agreement made in this Agreement is untrue
or incorrect. For the purposes hereof, “senior employees” shall mean any officer
of Purchasers.

 

For purposes of this Section 2.5 hereof, the term “Material Change” or “material
breach” shall mean any Disclosure that (i) materially and adversely affects the
Property income or operating expenses, (ii) materially and adversely affects
Purchasers’ ability to operate the Property, (iii) results in or evidences the
existence of a material violation of any law or ordinance or (iv) exposes or
potentially exposes Purchasers to, or evidences, a theretofore undisclosed
material liability or a materially greater liability than theretofore disclosed
to Purchasers and, in the event of the occurrence of any of the events described
in (i) through (iv) above, “material” or “materially” shall mean that
Purchasers’ damages as a result of such events is greater than $100,000 as to
any single occurrence or $300,000 on a cumulative basis as to all occurrences.
Any changes in the Arrearage Schedule setting forth tenant delinquencies shall
not be deemed a Material Change for purposes of this Section 2.5.

 

At Closing, Seller shall direct Escrow Agent to place Eight Million ($8,000,000)
Dollars (the “Post Closing Funds”) of the Purchase Price in escrow, to be held
in accordance with the terms of this Agreement and the Escrow Agreement, to be
available to pay any post-Closing obligations of any Seller under this Agreement
or any closing document hereunder. In the event that unresolved written claims
or demands exceeding Six Million ($6,000,000) Dollars in the aggregate
(“$6,000,000 Excess Claims”) have not been made by Purchasers prior to the date
which is one hundred and eighty (180) days after the Closing Date, then
Purchasers and Sellers shall direct the Escrow Agent to deliver to Sellers Two
Million ($2,000,000) Dollars from the Post Closing Funds. In the event that
Purchasers fail, within five business days after request by Sellers to authorize
delivery of such funds, to either (i) deliver to Escrow Agent a notice
authorizing the delivery of such funds to Sellers or (ii) deliver a notice to
Escrow Agent and Sellers stating that Purchasers have made $6,000,000 Excess
Claims prior to such one hundred and eightieth (180) day which remains
outstanding as of such date, then Sellers shall have the unilateral right to
direct Escrow Agent to release such Two Million ($2,000,000) Dollars to Sellers;
provided, that Sellers shall provide Purchasers with a copy of any such notice
delivered to Escrow Agent. In the event that no unresolved written claims or
demand have been made by Purchasers prior to the one year anniversary of the
Closing Date, then Purchasers and Sellers shall direct the Escrow Agent to
deliver to Sellers the balance of the Post Closing Funds. In the event that
Purchasers fail, within five business days after request by Sellers to authorize
the release of the remaining Post Closing Funds, to either (i) deliver to Escrow
Agent a notice authorizing the delivery of the balance of the Post Closing Funds
to Sellers or (ii) deliver a notice to Escrow Agent and Sellers stating that
Purchasers have made a claim or demand prior to the

 

- 14 -

 

 


--------------------------------------------------------------------------------

 

first anniversary of the Closing Date which claim remains outstanding as of such
date, then Sellers shall have the unilateral right to direct Escrow Agent to
release the balance of the Post Closing Funds to Sellers; provided that Sellers
shall provide Purchasers with a copy of any such notice delivered to Escrow
Agent. In the event that a claim or demand has been made by Purchasers prior to
the one year anniversary of the Closing Date, such claim remains unresolved, and
such claim is for less than the remaining portion of the Post Closing Funds,
then Purchasers and Sellers shall authorize Escrow Agent to release to Sellers
the difference obtained by subtracting the claimed amount due from the balance
of the Post Closing Funds. In the event of any disputes regarding the release of
the Post Closing Funds, such disputes shall be subject to arbitration in
accordance with Section 7 of the Escrow Agreement. Sellers and Purchasers agree
that the Purchasers’ sole and exclusive post-Closing recourse for a breach of a
representation, warranty or covenant (including, without limitation, for any
attorneys’ fees and costs) first asserted prior to the first anniversary of the
Closing Date shall be the then balance of the Post-Closing Funds maintained with
Escrow Agent. In the case of the representations and warranties made in (I)
subsections (a) through and including (h), (p), (x), and (aa) through and
including (cc) of Section 2.1, (II) subsections (a) through and including (e),
(h), and (j) of Section 2.2, (III) subsections (a) through and including (e) and
(h) of Section 2.3, and (IV) subsections (a) through and including (e) and (h)
of subsection 2.4, Sellers’ and Owners’ liability for a post-Closing breach of
such a representation or warranty (including, without limitation, any attorneys’
fees and costs) that is first asserted after the first anniversary of the
Closing Date but before the date that is eighteen months after the Closing Date,
shall be limited to Four Million ($4,000,000) Dollars. Except as provided in
Section 11.4 below or in the immediately preceding sentence, Sellers and Owners
shall have no liability or obligation with respect to claims first asserted
after the first anniversary of the Closing Date but before the date that is
eighteen months after the Closing Date. Except as provided in Section 11.4
below, upon the eighteenth month anniversary of the Closing Date, Sellers and
Owners shall have no further direct or indirect liability under this Agreement
or otherwise other than for claims theretofore properly and timely made pursuant
to this Section 2.5. For any claims being made against the Post Closing Funds or
against Sellers if the Post Closing Funds have been distributed (so long as such
claims are brought prior to the eighteenth months anniversary of the Closing
Date), such claims are only payable if they are made in accordance with this
Section 2.5 and exceed $100,000 in the aggregate, and in such event, the claims
shall be payable from the first dollar of such claims. Notwithstanding the
foregoing, in no event shall Sellers or Owners be liable for, under this
Agreement or otherwise, on account of changes in statutory, regulatory or common
law after the Closing, except to the extent of insurance recoveries available to
Purchaser Indemnified Parties pursuant to Section 11.4.

 

2.6  Representations and Warranties of Purchaser I. Purchaser I represents and
warrants to Sellers as follows:

 

(a)                Organization and Standing. Purchaser I is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of New Jersey.

 

- 15 -

 

 


--------------------------------------------------------------------------------

 

Purchaser I has the power and authority to execute, deliver and perform this
Agreement and to execute, deliver and perform the documents and instruments
required by this Agreement to be executed and delivered by it at Closing
(collectively, "Purchaser I's Transaction Documents").

 

(b)               Authorization. The execution and delivery by Purchaser I of
this Agreement and Purchaser I's Transaction Documents, and the performance by
Purchaser I of its obligations hereunder and thereunder, have been duly and
validly authorized by all requisite membership action; provided, however,
Purchaser I must obtain the consent of the Board of Directors of the general
partner of the sole member of Purchaser I, which consent shall be sought prior
to the expiration of the Due Diligence Period. If Purchaser I does not elect to
terminate this Agreement prior to the last day of the Due Diligence Period,
Purchaser I shall be deemed to have represented and warranted to Sellers that it
has obtained the consent of such Board of Directors to this transaction prior to
the last day of the Due Diligence Period.

 

(c)                Validity of Agreement; Conflict. This Agreement constitutes
the legal, valid, binding and enforceable agreement of Purchaser I, and neither
the execution or delivery by Purchaser I of this Agreement or any of Purchaser
I's Transaction Documents by Purchaser I, nor the performance by Purchaser I of
the transactions contemplated hereby or thereby, conflicts with, or constitutes
a breach of or default under, the Purchaser I’s governing documents or any
applicable agreement, indenture, contract or instrument to which Purchaser I is
a party or by which it is bound, or any legal requirements of any governmental
authority.

 

(d)               Consents. Except for the Fox-Lance Consent, no consent,
approval or other authorization or order of, and no filing with or waiver of
rights by, any governmental authority, or any other person, is required (unless
already obtained) in connection with the execution and delivery by Purchaser I
of this Agreement or of any of Purchaser I's Transaction Documents, or the
consummation by Purchaser I of the transactions contemplated hereby or thereby.

 

(e)                Source of Funds. Purchaser I is not using any assets of an
"employee benefit plan" (or its related trust), as such term is defined in
Section 3 of the Employee Retirement Income Security Act of 1974, as amended, to
purchase the Aggregate Partnership Interests.

 

(f)Financial Capability. Purchaser I has sufficient assets to enable it to pay
that portion of Purchase Price to be paid by Purchaser I pursuant to Section 1.1
to Sellers required herein and otherwise to consummate the transactions
described in this Agreement. Purchaser I is not subject to any voluntary or
involuntary proceeding for the dissolution, reorganization or liquidation
thereof.

 

 

- 16 -

 

 


--------------------------------------------------------------------------------

 

 

(g)               Litigation. There are no pending or, to the best of Purchaser
I’s knowledge, threatened in writing claims or lawsuits of any kind, whether for
personal injury, property damage, property taxes, landlord-tenant disputes or
otherwise, against Purchaser I.

 

2.7  Representations and Warranties of Purchaser II. Purchaser II represents and
warrants to Sellers as follows:

 

(a)                Organization and Standing. Purchaser II is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of New Jersey. Purchaser II has the power and authority to
execute, deliver and perform this Agreement and to execute, deliver and perform
the documents and instruments required by this Agreement to be executed and
delivered by it at Closing (collectively, "Purchaser II's Transaction
Documents").

 

(b)               Authorization. The execution and delivery by Purchaser II of
this Agreement and Purchaser II's Transaction Documents, and the performance by
Purchaser II of its obligations hereunder and thereunder, have been duly and
validly authorized by all requisite member action; provided, however, Purchaser
II must obtain the consent of the Board of Directors of the general partner of
the sole member of Purchaser II, which consent shall be sought prior to the
expiration of the Due Diligence Period. If Purchaser II does not elect to
terminate this Agreement prior to the last day of the Due Diligence Period,
Purchaser II shall be deemed to have represented and warranted to Sellers that
it has obtained the consent of such Board of Directors to this transaction prior
to the last day of the Due Diligence Period.

 

(c)                Validity of Agreement; Conflict. This Agreement constitutes
the legal, valid, binding and enforceable agreement of Purchaser II, and neither
the execution or delivery by Purchaser II of this Agreement or any of Purchaser
II's Transaction Documents by Purchaser II, nor the performance by Purchaser II
of the transactions contemplated hereby or thereby, conflicts with, or
constitutes a breach of or default under, the Purchaser II’s governing documents
or any applicable agreement, indenture, contract or instrument to which
Purchaser II is a party or by which it is bound, or any legal requirements of
any governmental authority.

 

(d)               Consents. Except for the Fox-Lance Consent, no consent,
approval or other authorization or order of, and no filing with or waiver of
rights by, any governmental authority, or any other person, is required (unless
already obtained) in connection with the execution and delivery by Purchaser II
of this Agreement or of any of Purchaser II's Transaction Documents, or the
consummation by Purchaser II of the transactions contemplated hereby or thereby.

 

(e)                Source of Funds. Purchaser II is not using any assets of an
"employee benefit plan" (or its related trust), as such term is defined in
Section 3 of the Employee

 

- 17 -

 

 


--------------------------------------------------------------------------------

 

Retirement Income Security Act of 1974, as amended, to purchase the Aggregate
Partnership Interests.

 

(f)Financial Capability. Purchaser II has sufficient assets to enable it to pay
that portion of Purchase Price to be paid by Purchaser II pursuant to Section
1.1 to Sellers required herein and otherwise to consummate the transactions
described in this Agreement. Purchaser II is not subject to any voluntary or
involuntary proceeding for the dissolution, reorganization or liquidation
thereof.

 

(g)               Litigation. There are no pending or, to the best of Purchaser
II’s knowledge, threatened in writing claims or lawsuits of any kind, whether
for personal injury, property damage, property taxes, landlord-tenant disputes
or otherwise, against Purchaser II.

 

ARTICLE 3

INSPECTIONS AND REVIEW

 

3.1           Due Diligence Items. Sellers shall make available to Purchasers
within five (5) business days after the date of this Agreement the following
documents, all of which shall be made available for review and copying (at
Purchasers’ cost and expense) at the offices of Eastdil Realty LLC at 40 West
57th Street, New York, New York (except where another location is specified
below) (collectively, the "Due Diligence Items"):

 

(a)            All existing land title surveys, plans and specifications and
as-built drawings (available solely at manager’s office at the Real Property)
for the Property in Sellers’ possession or control;

 

(b)            All existing title commitments for the Property in Sellers’
possession or control;

 

(c)            Copies of the real estate tax and annual service charge bills
(Fox-Lance) for the Property for calendar years 2002, 2003 and 2004;

 

(d)            Copies of the environmental, soils and/or engineering reports
listed on Exhibit G in accordance with the terms of such Exhibit attached hereto
and made a part hereof; Sellers shall also promptly perform an investigation for
all such reports in Sellers possession and control and will promptly deliver
copies of all such reports;

 

(e)

Copies of all Leases and tenant correspondence files;

 

(f)

Copies of the Contracts;

 

 

- 18 -

 

 


--------------------------------------------------------------------------------

 

 

(g)            All certificates of occupancy, licenses, permits and outstanding
violations, if any, pertaining to the Property which are in Sellers’ possession
or control.

 

(h)

The operating statements for the Property for the last 3 fiscal years;

 

(i)

Partnership agreements for each Owner;

 

(j)

Copies of the Ground Lease and the Building Lease;

 

(k)         The most recent operating and capital budgets for calendar year 2004
and 2005;

 

(l)          A copy of all reports, financial statements and other submissions
filed or submitted by Owners pursuant to the Fox-Lance Agreement during 2001,
2002 and 2003;

 

(m)

Copies of the minute books and corporate records for Owners;

 

(n)            Copies of (i) the combined audited financial statements of Hudson
I and Hudson II (which includes the operations of Owners) for fiscal years 2001,
2002, and 2003 including the notes and balance sheet and income statements
through September 30, 2004, (ii) all federal and state income and other tax
returns of each Owner for fiscal years 2001, 2002, and 2003, (iii) the general
ledgers of each Owner for fiscal years 2001, 2002 and 2003 and year-to-date 2004
and (iv) the federal and state income tax returns of Hudson I and II for fiscal
years 2001, 2002 and 2003;

 

(o)            The financial records for the Property maintained by LCOR Asset
Management Limited Partnership (available only at the offices of LCOR
Incorporated, One Penn Plaza, Suite 3310, New York, New York 10119);

 

(p)            A copy of the Fox-Lance Agreement, including all amendments to
the Fox-Lance Agreement;

 

(q)            A copy of the Jersey City ordinances approving the tax exemption
and all amendatory ordinances approving amendments to the Fox-Lance Agreement
and approving transfers of the project or ownership in Overlandlord;

 

(r)             All applications for approval of the Tax Exemption and 
applications to amend the Fox-Lance Agreement;

 

(s)

[Intentionally Omitted];

 

 

 

- 19 -

 

 


--------------------------------------------------------------------------------

 

 

(t)              The total project cost audit(s) and any other Fox-Lance related
audits for fiscal years 2001, 2002, and 2003 and any prior years reasonably
available to Sellers;

 

(u)             The annual financial statements (known as “Schedule of
Additional Service Charge in Lieu of Taxes”) or operating statements for the
Overlandlord submitted to the City for fiscal years 2001, 2002 and 2003;

 

(v)

The certificate(s) of formation of the Overlandlord;

 

(w)           The Disclosure Statements for ownership of the Overlandlord
submitted to the City;

 

(x)             Copies of invoices for 2002, 2003 and, when available, 2004
received from the City for payment of the annual service charge(s),
administrative fee(s), transfer fee(s), land taxes, excess profits, and written
confirmation of payment by the Overlandlord of the fees and charges for fiscal
years 2002, 2003 and 2004;

 

(y)

Any building permits in the possession or control of Sellers;

 

(z)             All other material reports, statements, certifications and other
submissions filed by the Overlandlord with the City pursuant to the Fox-Lance
Agreement during 2003 and 2004;

 

(aa)           All Contribution Agreements entered into by the Overlandlord with
the City as a condition of the tax exemption;

 

(bb)         Copies of (i) any brokerage agreements affecting the Property and
which shall be binding on Owners after the Closing Date and (ii) any brokerage
agreements entered into by the Owners with respect to any outstanding leasing
commissions that are set forth on Exhibit F.

 

Under no circumstances shall Purchasers be entitled to review any appraisals
relating to the Property or any internal financial audits relating to the
Property.

 

3.2              Due Diligence. From and after the date hereof through and
including December 23, 2004 (the "Due Diligence Period"), Purchasers, their
agents, consultants and employees shall have the right upon the terms and
conditions hereinafter set forth to enter upon the Property for the purpose of
making non-invasive inspections at Purchasers’ sole risk, cost and expense.
Purchasers covenant that: (i) all physical tests shall be conducted and
performed in compliance with all applicable laws, ordinances and regulations of
all governmental authorities having jurisdiction; (ii) Purchasers shall notify
Sellers three (3) business days prior to any physical tests being performed and
provide Sellers with a description and/or protocol of the test

 

- 20 -

 

 


--------------------------------------------------------------------------------

 

to be performed; (iii) all tests shall be conducted in a safe manner; (iv) all
tests shall be conducted by experienced, reputable and appropriately licensed
parties; and (v) all such inspections and tests shall be performed by
Purchasers, their agents and employees in a manner to minimize interference with
any of the tenants under the Leases. Sellers shall permit Purchasers to meet
with any tenant that occupies in excess of 19,000 rentable square feet;
provided, however, (i) Sellers or Sellers’ agent shall have the right to be
present at each tenant meeting, (ii) Purchasers shall only be permitted one
meeting with each tenant, (iii) Purchasers shall provide Sellers with not less
than two (2) business days prior written notice of any requested meeting and
(iv) Sellers shall coordinate any tenant meetings. Except as set forth in the
preceding sentence, Purchasers shall not have the right to speak to any other
tenants under the Leases. The inspections by Purchasers may include non-invasive
Phase I environmental inspections of the Property, but no Phase II environmental
inspections or other invasive inspections or sampling of soil or materials shall
be performed without the prior written consent of Sellers, which may be withheld
in their respective sole and absolute discretion. If consented to by Sellers,
the proposed scope of work and the party who will perform the work shall be
subject to Sellers’ review and approval. All of Purchasers’ entries upon the
Property shall be at reasonable times, during normal business hours, and with
not less than twenty-four (24) hours prior notice to Sellers or Sellers’ agent,
and Sellers or Sellers’ agent shall have the right to accompany Purchasers
during any activities performed by Purchasers at the Property. At Sellers’
request, Purchasers shall provide Sellers (at no cost to Sellers) with a copy of
the results of any tests and inspections made by Purchasers. Purchasers agree at
all times during the entries onto the Property that Purchasers and their
contractors will carry comprehensive general liability insurance on an
occurrence basis (including contractual liability, contractor’s protective
liability, personal injury and property damage coverage) in a combined single
limit of at least $2,000,000, with a deductible of no more than $25,000,
employer’s liability in the amount of $500,000 (each accident) and the statutory
limit with respect to workers’ compensation and provide Sellers with evidence of
such insurance coverage prior to any entry onto the Property. Each such policy
shall also name Sellers, Lender, LCOR Asset Management Limited Partnership and
such other parties designated by Sellers in writing as additional insureds.
Purchasers shall repair any and all damage to the Property or to any tenants’
property caused by such inspections or investigations in a timely manner, shall
keep the Property free of any mechanic’s or materialman’s liens arising out of
any such entry and shall indemnify Sellers from and against any liability
arising from Purchasers’ physical inspections and testing. Purchasers further
agree that on or before the expiration of the Due Diligence Period should
Purchasers desire not to purchase the Property as a result of their review of
the Due Diligence Items, or as a result of Purchasers’ dissatisfaction with the
Property or for any other reason whatsoever, Purchasers shall have the right to
terminate this Agreement upon written notice to Sellers and in such case the
parties shall direct the Escrow Holder to return the Deposit to Purchasers and
the parties shall be released from any further obligations hereunder (except for
those obligations that expressly survive termination of this Agreement). Failure
to notify Sellers prior to the expiration of the Due Diligence Period (TIME
BEING OF THE ESSENCE AS TO SELLERS’ RECEIPT OF PURCHASER’S NOTICE PRIOR TO THE
END OF THE DUE DILIGENCE PERIOD) shall act as Purchasers’ election to

 

- 21 -

 

 


--------------------------------------------------------------------------------

 

waive this right to terminate. In the event that Purchasers have not complied
with their obligations to repair any damage to the Property caused by
Purchasers’ investigation or inspection, then Sellers shall have the right to
direct the Escrow Holder to reduce the amount of the First Deposit to be
returned to Purchasers by the amount necessary to repair such damage, as such
amount is reasonably estimated by Sellers. Sellers shall provide Purchasers and
Escrow Holder with documentation substantiating the repair work necessary to be
performed as a result of Purchasers’ inspection or testing. In the event that
this Contract is terminated for any reason, Purchasers shall promptly return to
Sellers all Due Diligence Items previously furnished by Sellers and, if
requested by Sellers, all reports prepared by Purchasers or Purchasers’
consultants at no cost to Sellers. Purchasers shall be permitted to inspect the
Property within five (5) business days prior to the Closing Date to confirm that
the Property has been maintained in accordance with the requirements of this
Agreement; such inspection shall be at reasonable times, during normal business
hours and with not less than two (2) business days prior to notice to Sellers or
Sellers’ agent, and Sellers or Sellers’ agent shall have the right to accompany
Purchasers during any such inspection. Between the expiration of the Due
Diligence Period and Closing, Purchasers may request in writing to show the
Property to prospective tenants, Sellers approval of same may not be
unreasonably withheld, conditioned or delayed; provided, however, such request
by Purchasers shall be at reasonable times, during normal business hours and
with not less than two (2) business days prior notice to Sellers or Sellers’
agent, and Sellers or Sellers’ agent shall have the right to accompany
Purchasers during any such showing.

 

3.3           Preliminary Title Report. Within five (5) business days following
the Opening of Escrow, Purchasers shall order at Purchasers’ expense a title
report or title commitment issued by LandAmerica Title (the “Title Company”),
describing the state of title of the Property, together with copies of all
exceptions specified therein (the "Preliminary Title Report"). Purchasers shall
arrange for co-insurance to be issued by New York Land Services, Inc in an
amount equal to fifty (50%) percent of the title insurance being purchased by
Purchasers at Closing. A duplicate copy of such Preliminary Title Report shall
be furnished by Purchasers to Sellers. Purchasers shall notify Sellers in
writing ("Purchasers’ Title Objection Notice") of any objections Purchasers may
have to the title exceptions contained in the Preliminary Title Report on or
before the expiration of the Due Diligence Period (the "Title Review Period");
provided, however Purchasers shall not have the right to object to any of the
following: (a) any lien to secure payment of real estate taxes and/or annual
service charges payable under the Fox-Lance Agreement, not delinquent, (b) the
rights of the tenants (as tenants only) under the Leases, Ground Lease and
Building Lease and (c) all applicable laws, ordinances, rules and governmental
regulations (including, without limitation, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the Real
Property. Sellers shall have a period of ten (10) days after receipt of
Purchasers’ Title Objection Notice in which to deliver written notice to
Purchasers ("Sellers’ Title Notice") of Sellers’ election to either (i) agree to
have such objectionable items removed prior to the Close of Escrow, or (ii)
decline to remove any such title exceptions; provided, however, Sellers shall be
obligated to (a) remove all consensual monetary liens and (b)

 

 

- 22 -

 

 


--------------------------------------------------------------------------------

 

non-consensual monetary liens that can be removed by the payment of a liquidated
sum, provided, however, Sellers shall not be required to expend more than Two
Million ($2,000,000) Dollars in the aggregate to remove all non-consensual
monetary liens. If Sellers notify Purchasers of their election to not remove the
objectionable items (subject to clauses (a) and (b) in the preceding sentence),
Purchasers shall, by written notice delivered to Sellers within five (5) days
after Purchasers’ receipt of Sellers' Title Notice, elect to either (x) withdraw
such title objections and agree to proceed with the purchase of the Aggregate
Partnership Interests without any reduction in the Purchase Price or (y) to
terminate Escrow and this Agreement due to Sellers’ refusal to remove such
objectionable items and promptly following such termination the parties shall
direct the Escrow Holder to return the Deposit to Purchasers and the parties
shall be released from any further obligations hereunder (except for those
obligations that expressly survive termination of this Agreement). If Purchasers
fail to deliver a notice to Sellers within such five (5) day period, Purchasers
shall be deemed to have elected the option set forth in clause (x) of the
preceding sentence. Sellers’ failure or refusal to remove such objectionable
items or any non-consensual monetary liens that are in excess of the
above-referenced Two Million Dollars cap shall be deemed not to be a willful or
intentional default by Sellers. Upon the issuance of any amendment or supplement
to the Preliminary Title Report which adds additional exceptions, the foregoing
right of review and approval shall also apply to said amendment or supplement
(provided that the period for Purchasers to review such amendment or supplement
shall be the later of the expiration of the Title Review Period or ten (10) days
from receipt of the amendment or supplement and the period for Sellers to
respond to Purchasers’ Title Notice shall be 5 business days after receipt of
such notice) and Close of Escrow shall be deemed extended by the amount of time
necessary to allow such review and approval in the time and manner set forth
above; provided, however, that in no event shall the Close of Escrow be extended
as a result of such delay for more than fifteen (15) business days in the
aggregate. In connection with Purchasers obtaining a non-imputation endorsement
from the Title Company, Sellers agree to execute an affidavit in the form
attached hereto as Exhibit K.

 

3.4           Survey On or before November 23, 2004, Sellers shall provide
Purchasers with a copy of the existing survey of the Property (the "Survey”).
Purchasers shall pay for any updates to or revisions to the Survey. Purchasers
shall have until the end of the Title Review Period to examine the Survey, and
until December 23, 2004 to obtain an updated Survey (the “Revised Survey”), and
until the end of the Title Review Period to notify Sellers in writing of any
objections Purchasers has to the Revised Survey ("Purchasers’ Survey Objection
Notice"). Sellers shall have a period of ten (10) days after receipt of
Purchasers’ Survey Objection Notice in which to deliver written notice to
Purchasers ("Sellers’ Survey Notice") of Sellers’ election to either (1) agree
to remove the objectionable items prior to the Close of Escrow or (2) decline to
remove such objectionable items. If Sellers notify Purchasers of their intention
to not remove the objectionable items, Purchasers shall, by written notice
delivered to Sellers within five (5) days after Purchasers’ receipt of Sellers’
Survey Notice, elect to either (i) withdraw such survey objections and agree to
proceed with the purchase of the Aggregate Partnership Interests without any
reduction in the Purchase Price or (ii) to terminate Escrow and this Agreement
due to Sellers’

 

 

- 23 -

 

 


--------------------------------------------------------------------------------

 

refusal to remove such objectionable items and promptly following such
termination the parties shall direct the Escrow Holder to return the Deposit to
Purchasers and the parties shall be released from any further obligations
hereunder (except for those obligations that expressly survive termination of
this Agreement). If Purchasers fail to deliver a notice to Sellers within such
five (5) day period, Purchasers shall be deemed to have elected the option set
forth in clause (i) of the preceding sentence. Sellers’ failure or refusal to
remove such objectionable items shall be deemed not to be a willful or
intentional default by Sellers. In connection with Purchasers obtaining an
update or re-certification of the Survey, Sellers agree to execute such
customary affidavits as may be reasonably requested by the surveyor updating or
re-certifying the surveyor; provided, however, in no event will Sellers be
required to indemnify the surveyor or the Title Company in connection with the
updating or recertification of the Survey.

 

Any title and survey exceptions affecting the Property which Purchasers have not
objected to in either a Purchasers’ Title Objection Notice or a Purchasers’
Survey Objection Notice and any title or survey objections that Purchasers have
withdrawn or has been deemed to have withdrawn are referred to, collectively, as
“Permitted Exceptions”.

 

3.5              AS IS.TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT THE SALE OF THE AGGREGATE
PARTNERSHIP INTERESTS IS MADE AND WILL BE MADE WITHOUT REPRESENTATION, COVENANT,
OR WARRANTY OF ANY KIND, EXCEPT FOR SELLERS’ REPRESENTATIONS AND WARRANTIES IN
SECTIONS 2.1, 2.2, 2.3, 2.4 and 11.3 OF THIS AGREEMENT (AS SUCH REPRESENTATIONS
AND WARRANTIES MAY BE UPDATED BY ANY CERTIFICATES DELIVERED BY SELLERS AT
CLOSING) AND ANY WARRANTIES CONTAINED IN THE PARTNERSHIP ASSIGNMENTS DELIVERED
AT THE CLOSE OF ESCROW (COLLECTIVELY, “SELLERS’ WARRANTIES”). IN PARTICULAR,
PURCHASERS ACKNOWLEDGE THAT SELLERS HAVE MADE NO REPRESENTATIONS OR WARRANTIES
REGARDING THE AGGREGATE PARTNERSHIP INTERESTS OR THE PROPERTY (INCLUDING, BUT
NOT LIMITED TO, WARRANTIES OF FITNESS, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE BY SELLERS), ALL OF WHICH SELLERS HEREBY DISCLAIM EXCEPT FOR
SELLERS’ WARRANTIES. NO WARRANTY OR REPRESENTATION IS MADE BY SELLERS AS TO THE
ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS,
FLOODING, OR COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION,
THOSE RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT EXCEPT FOR SELLERS’
WARRANTIES. PURCHASERS ACKNOWLEDGE THAT PURCHASERS ARE SOPHISTICATED INVESTORS
AND HAVE ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING
UPON THEIR OWN INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE,
COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND THAT PURCHASERS ARE NOT NOW
RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES

 

 

- 24 -

 

 


--------------------------------------------------------------------------------

 

(EITHER EXPRESS OR IMPLIED) MADE BY SELLERS OR ANYONE ACTING OR CLAIMING TO ACT,
BY, THROUGH OR UNDER OR ON SELLERS’ BEHALF CONCERNING THE PROPERTY, EXCEPT FOR
SELLERS’ WARRANTIES.

 

WITH RESPECT TO THE FOLLOWING, PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT
SELLERS SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND
AND THAT SELLERS HAVE MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH
RESPECT TO:

 

1.              THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR
CONCLUSION PREPARED BY ANY ENGINEER OR OTHER PERSON OR ENTITY WHO HAS EXAMINED
THE PROPERTY OR ANY ASPECT THEREOF;

 

2.                 THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING,
WITHOUT LIMITATION, THE DUE DILIGENCE ITEMS) DELIVERED TO PURCHASERS PURSUANT TO
PURCHASERS’ REVIEW OF THE CONDITION OF THE PROPERTY; OR

 

3.                 THE CONTENT OR ACCURACY OF ANY MARKETING ANALYSIS OR OTHER
INFQRMATION GIVEN TO PURCHASERS BY SELLERS OR REVIEWED BY PURCHASERS WITH
RESPECT TO THE PROPERTY.

 

THE PROVISIONS OF THIS SECTION 3.5 SHALL SURVIVE INDEFINITELY ANY CLOSING OR
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE DOCUMENTS
EXECUTED AT CLOSE OF ESCROW. PURCHASERS OR ANYONE CLAIMING BY, THROUGH OR UNDER
PURCHASERS, HEREBY FULLY AND IRREVOCABLY RELEASE SELLERS AND SELLERS’ AGENTS AND
REPRESENTATIVES FROM ANY AND ALL CLAIMS THAT THEY MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST SELLERS AND SELLERS’ AGENTS OR REPRESENTATIVES FOR ANY COST,
LOSS, LIABILITY, DAMAGE, EXPENSE, ACTION OR CAUSE OF ACTION, WHETHER FORESEEN OR
UNFORESEEN, ARISING FROM OR RELATED TO THE PRESENCE OF ENVIRONMENTALLY
HAZARDOUS, TOXIC OR DANGEROUS SUBSTANCES, OR ANY OTHER CONDITIONS (WHETHER
PATENT, LATENT OR OTHERWISE) AFFECTING THE PROPERTY, EXCEPT FOR (1) CLAIMS
AGAINST SELLERS BASED UPON ANY OBLIGATIONS AND LIABILITIES OF SELLERS EXPRESSLY
PROVIDED IN THIS AGREEMENT AND (2) ANY CLAIMS BROUGHT BY ANY THIRD PARTY
UNAFFILIATED (DIRECTLY OR INDIRECTLY) WITH PURCHASERS ALLEGING THAT DURING THE
PERIOD COMMENCING ON THE DATE THAT FEE OWNER OBTAINED TITLE TO THE REAL PROPERTY
AND ENDING ON THE CLOSING DATE THAT THERE WAS EITHER A VIOLATION OF ANY
ENVIRONMENTAL LAWS OR HAZARDOUS MATERIALS WERE INTRODUCED OR INSTALLED AT, UNDER
OR IN THE PROPERTY. PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT THIS RELEASE
SHALL BE GIVEN FULL FORCE

 

- 25 -

 

 


--------------------------------------------------------------------------------

 

AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING,
BUT NOT LIMITED TO, THOSE RELATING TO UNKNOWN AND SUSPECTED CLAIMS, DAMAGES AND
CAUSES OF ACTION.

 

ARTICLE 4

CLOSING DELIVERIES

 

4.1           Closing Obligations of Sellers. On or before the business day
preceding the Closing Date (unless indicated otherwise), Sellers shall deliver
to Escrow Holder (unless indicated to be delivered directly to Purchasers) the
following documents and other items:

 

(a)         Two (2) duplicate original copies of the Assignment and Assumption
of Partnership Interests in substantially the form attached hereto as Exhibit H
(the “Partnership Assignment”), duly executed and acknowledged by each Seller;

 

(b)         The execution and delivery by Sellers of such documents as may
reasonably be required under the terms of the Fox-Lance Agreement or the
Fox-Lance Consent;

 

(c)         The original Leases, or true and correct copies thereof certified by
Hudson I if originals are not available, including any amendments,
modifications, guaranties, letter agreements relating thereto (to be delivered
to Purchasers at the Property at the Close of Escrow);

 

(d)         A Rent Roll and Arrearage Report for the Property updated to a date
not earlier than five (5) days prior to the Close of Escrow and certified by
Hudson I as true and correct;

 

(e)         Originals, or true and correct copies thereof certified by Hudson I
if originals are not available, of all Contracts (to be delivered to Purchasers
at the Property at Closing);

 

(f)          Two (2) duplicate original copies of the Closing Statement
described in Section 7.4, duly executed by each Seller;

 

(g)         All keys and access codes to the Improvements which Sellers or
Sellers’ agents have in their possession (to be delivered to Purchasers at the
Property at the Close of Escrow);

 

(h)         Evidence of the existence, organization and authority of each Seller
and of the authority of persons executing documents on behalf of each Seller
reasonably satisfactory to Purchasers;

 

 

- 26 -

 

 


--------------------------------------------------------------------------------

 

 

(i)          A certificate signed by Hudson I updating the representations and
warranties of Hudson I contained in Section 2.1;

 

(j)          A certificate signed by Hudson II updating the representations and
warranties of Hudson II contained in Section 2.2;

 

(k)         A certificate signed by Hudson SPE updating the representations and
warranties of Hudson SPE contained in Section 2.3;

 

(l)          A certificate signed by Hudson SPE II updating the representations
and warranties of Hudson SPE II contained in Section 2.4;

 

(m)        The execution and delivery by Sellers of such documents as may
reasonably be required by Lender in connection with the sale of the Aggregate
Partnership Interests to Purchasers;

 

(n)            Originals of the Due Diligence Items to the extent in Sellers’
possession or control (to be delivered to Purchasers at the Property at the
Close of Escrow);

 

(o)         Title and non-imputation affidavits (subject to any limitations set
forth in Sections 3.3 and 3.4) and any other documents or instruments reasonably
required by Escrow Holder or Title Company in order to close Escrow;

 

(p)         Such other documents and other materials as are required hereby or
as otherwise may be reasonably requested to effect the provisions of this
Agreement;

 

(q)            Tenant estoppel certificates, in the form of Exhibit I attached
hereto and made a part hereof, executed by each tenant who occupies not less
than 40,000 rentable square feet of the Property and dated within thirty (30)
days of the scheduled Closing Date (which for the purposes of this Section
4.1(q) is deemed to be February 7, 2005) and any material changes to the form of
the tenant estoppel certificate must be satisfactory to Purchasers in their
reasonable business judgment. Notwithstanding the foregoing, with respect to any
tenant, while Sellers agree to request that such tenant sign an estoppel
certificate in the form of Exhibit I attached hereto, in the event such tenant
refuses to sign such estoppel certificate on the grounds that same exceeds the
estoppel certificate requirement set forth in such tenant’s lease, then in such
event Sellers shall only be obligated to deliver an estoppel certificate signed
by such tenant that satisfies the requirements of such tenant’s lease;

 

(r)            Evidence that Owners have paid all taxes in the nature of
franchise and corporate business taxes due and payable on or prior to the
Closing; and

 

 

- 27 -

 

 


--------------------------------------------------------------------------------

 

 

(s)            Copies of the combined unaudited balance sheets and income
statements of Hudson I, Hudson II and Owners for 2004.

 

4.2           Closing Obligations of Purchasers. On or before the business day
preceding the Closing Date (unless indicated otherwise), Purchasers shall
deliver to Escrow Holder (unless indicated to be delivered directly to Sellers)
the following documents and other items:

 

(a)         Two (2) duplicate original copies of the Partnership Assignment,
duly executed and acknowledged by each Purchaser;

 

(b)         Evidence of the existence, organization and authority of Purchasers
and of the authority of persons executing documents on behalf of Purchasers
reasonably satisfactory to Title Company;

 

(c)         Two (2) duplicate original copies of the Closing Statement, duly
executed by Purchasers;

 

(d)         The execution and delivery by Purchasers of such documents as may
reasonably be required under the terms of the Fox-Lance Agreement or the
Fox-Lance Consent;

 

(e)         Any other documents or instruments or reasonably required by Escrow
Holder or Title Company in order to close Escrow;

 

(f)

[Intentionally Omitted];

 

(g)            A certificate of Purchaser I updating the representations and
warranties of Purchaser I contained in Sections 2.6 and a certificate of
Purchaser II updating the representations and warranties of Purchaser II
contained in Sections 2.7; and

 

(h)            Such other documents and other materials as are required hereby
or as otherwise may be reasonably requested to effect the provisions of this
Agreement.

 

4.3           Delivery of Documents by Escrow Holder. On the Closing Date,
provided that the conditions set forth in Sections 4.1 and 4.2 hereof have been
satisfied or waived, Escrow Holder shall undertake the actions in the order
indicated at Section 3.3 of the Escrow Agreement.

 

 

- 28 -

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE 5

CONDITIONS TO AGREEMENT

 

5.1           Purchasers’ Conditions Precedent. Purchasers’ obligation to
purchase the Aggregate Partnership Interests shall be conditioned upon the
fulfillment of the following conditions precedent, all of which shall be
satisfied or waived in writing pursuant to Section 5.4 below prior to the Close
of Escrow except as indicated otherwise:

 

(a)            The performance by Sellers, in all material respects, of each and
every undertaking and agreement to be performed by Sellers hereunder;

 

(b)       As of the Closing Date, title to the Real Property shall only be
subject to the Permitted Title Exceptions;

 

(c)        Subject to the limitations in Section 2.5, all representations and
warranties of each Seller shall have been true in all material respects when
made and shall be true in all material respects as of the Close of Escrow as if
such representations and warranties were made at and as of the Close of Escrow;

 

(d)         Sellers have obtained from the City of Jersey City an unconditional
consent under the Fox-Lance Agreement or applicable part thereof to the
conveyance of the Aggregate Partnership Interests from Sellers to Purchasers
(the “Fox-Lance Consent”). The term “Fox-Lance Agreement” shall mean that
certain Amended Financial Agreement between the Overlandlord and the City dated
December 11, 1989 and all amendments thereto, including but not limited to (i)
that certain Agreement re: Additional Monies to be paid by 101 Hudson Urban
Renewal Associates in connection with the Tax Abatement dated December 11, 1989,
and (ii) that certain Amendment to the Financial Agreement dated December 24,
2001; and

 

(e)         Subject to Section 10.3 below, the Merrill Extension (as defined in
Section 10.3 below) has been consummated and a fully executed copy of the
Merrill Extension has been delivered to Purchasers.

 

5.2           Sellers’ Conditions Precedent. Sellers’ obligation to convey the
Aggregate Partnership Interests to Purchasers shall be conditioned upon the
fulfillment of the following conditions precedent, all of which shall be
satisfied or waived in writing pursuant to Section 5.4 below prior to the Close
of Escrow except as indicated otherwise:

 

(a)         The performance by Purchasers, in all material respects, of each and
every undertaking and agreement to be performed by Purchasers hereunder
(including the payment of the Purchase Price to Escrow Agent);

 

 

- 29 -

 

 


--------------------------------------------------------------------------------

 

 

(b)         All representations and warranties of Purchasers shall have been
true in all material respects when made and shall be true in all material
respects as of the Close of Escrow as if such representations and warranties
were made at and as of the Close of Escrow; and

 

(c)         Subject to Section 10.1 below, Sellers have obtained from the City
of Jersey City the Fox-Lance Consent.

 

5.3           Satisfaction of Conditions. Where satisfaction of any of the
foregoing conditions requires action by Purchasers or Sellers, each party shall
use its diligent efforts, in good faith, and at its own cost, to satisfy such
condition. Where satisfaction of any of the foregoing conditions requires the
approval of a party, such approval shall be in such party's sole and absolute
discretion unless expressly stated to the contrary herein.

 

5.4           Waiver. Purchasers may at any time or times, at their election,
waive any of the conditions set forth in Section 5.1 above to their obligations
hereunder, but any such waiver shall be effective only if contained in a writing
signed by Purchasers and delivered to Sellers. Sellers may at any time or times,
at their election, waive any of the conditions set forth in Section 5.2 above to
their obligations hereunder, but any such waiver shall be effective only if
contained in a writing signed by Sellers and delivered to Purchasers.

 

5.5

Failure to Satisfy Conditions Precedent.

 

(a)         In the event any of the conditions set forth in Sections 5.1(a), (b)
or (c) is not fulfilled or waived by Purchasers, then, after the expiration of
any applicable notice and cure periods, Purchasers, upon written notice to
Sellers, may terminate this Agreement and the Escrow opened hereunder, thereby
releasing the parties from any further obligations hereunder (except for those
obligations that expressly survive termination of this Agreement), and all
documents delivered by Purchasers to Sellers or Escrow Holder shall be returned
to Purchasers and all documents delivered by Sellers to Purchasers or Escrow
Holder returned to Sellers and the Deposit shall be returned to Purchasers. In
the event that the conditions set forth in Section 5.1 are not fulfilled prior
to the Close of Escrow as a result of a willful refusal by Sellers to perform
their respective material obligations under this Agreement (as distinguished
from the inability of Sellers to perform their respective obligations), then
Purchasers shall have the remedies set forth in Section 5.6. The terms of
Sections 10.1 and 10.3 shall govern the parties’ respective remedies in the
event that the condition set forth in Sections 5.1(d) and 5.1(e), respectively,
are not fulfilled prior to the Close of Escrow.

 

(b)         In the event each of the conditions set forth in Sections 5.2(a) and
(b) are not fulfilled or waived by Sellers, then, after the expiration of any
applicable notice and cure periods, Sellers may terminate this Agreement and
shall be entitled to treat such failure as Purchasers’ default entitling Sellers
to exercise the remedies set forth in Section 5.7. The terms of Sections 10.1
and 10.3 shall govern the parties’ respective remedies in the event that the

 

 

- 30 -

 

 


--------------------------------------------------------------------------------

 

conditions set forth in Sections 5.1(d) and 5.2(c), on the one hand, and 5.1(c),
on the other hand, are not fulfilled prior to the Close of Escrow.

 

5.6           Breach by Sellers. In the event that any of the Sellers default in
their obligations under this Agreement, then Purchasers’ sole and exclusive
remedy shall be to elect one of the following: (i) to terminate this Agreement
and receive a refund of the Deposit from Escrow Holder and, if the Closing fails
to occur by reason of Sellers’ willful and intentional refusal or failure to
perform their obligations hereunder, Purchasers shall be entitled to recover
from Sellers all out-of-pocket expenses incurred by Purchasers in connection
with this Agreement up to a maximum amount of $100,000, upon submission of
invoices evidencing such costs, or (ii) to commence an action for specific
performance, provided, however, that any action under this Section 5.6 must be
commenced within sixty (60) days of Sellers’ default, Purchasers waiving their
respective right to bring any suit at any later date to the extent permitted by
law. Purchasers shall have no right to seek or recover any damages from Sellers
in the event of a default by Sellers under the terms of this Agreement (except
as provided above with respect to recovery of expenses). Notwithstanding
anything to the contrary set forth in this Section 5.6, in the event that (i)
any of the Sellers willfully and intentionally default in their obligations
hereunder resulting in failure of Closing to occur, (ii) Sellers sell or enter
into a contract of sale to sell either the Property or the Aggregate Partnership
Interests to a third party within sixty days of the termination of this
Agreement, (iii) Purchasers are unable (as distinguished from Purchasers
electing not to pursue specific performance) to obtain specific performance as a
remedy under this Section 5.6 and (iv) the intentional and willful default of
Sellers was performed primarily for the purpose of frustrating the ability of
Purchasers’ to obtain specific performance hereunder, then Purchasers, as their
sole and exclusive remedy, shall be entitled to recover from Sellers the
difference between (a) the sales price under such third party contract of sale
(after subtracting all closing and transaction costs incurred by Sellers
thereunder) minus (b) the Purchase Price under this Agreement (after subtracting
all estimated closing and transaction costs that would have been incurred by
Sellers thereunder). In electing to exercise any remedy hereunder, Purchaser I
and Purchaser II must jointly exercise the same remedy and are not permitted to
pursue different remedies against Sellers.

 

5.7           LIQUIDATED DAMAGES. IN THE EVENT THAT PURCHASER BREACHES ITS
OBLIGATIONS UNDER THIS AGREEMENT RESULTING IN A FAILURE OF CLOSING TO OCCUR, THE
DAMAGES THAT SELLERS WILL INCUR BY REASON THEREOF ARE AND WILL BE IMPRACTICAL
AND EXTREMELY DIFFICULT TO ESTABLISH. PURCHASER AND SELLERS, IN A REASONABLE
EFFORT TO ASCERTAIN WHAT SELLERS' DAMAGES WOULD BE IN THE EVENT OF SUCH A
DEFAULT BY PURCHASER, HAVE AGREED THAT SUCH DAMAGES SHALL BE IN AN AMOUNT EQUAL
TO THE AMOUNT OF THE DEPOSIT AND THAT SUCH DEPOSIT SHALL BE DELIVERED TO SELLERS
UPON SUCH DEFAULT BY PURCHASER AND RETAINED BY SELLERS AS LIQUIDATED

 

 

- 31 -

 

 


--------------------------------------------------------------------------------

 

DAMAGES, WHICH DAMAGES SHALL BE SELLERS’ SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY IN THE EVENT OF AND FOR SUCH DEFAULT BY PURCHASER. SELLERS AND PURCHASER
ACKNOWLEDGE AND AGREE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
PARAGRAPH.

 

5.8  Defaults.Other than Purchasers’ obligation to deposit into Escrow the
Deposit, no party shall be deemed in default under this Agreement unless such
party receives written notice of its failure to comply with this Agreement by
the other party and such failure continues for three (3) business days following
the date such notice is given; TIME BEING OF THE ESSENCE AS TO EACH PARTIES’
OBLIGATION TO CURE WITHIN SUCH THREE BUSINESS DAY PERIOD.

 

ARTICLE 6

MAINTENANCE OF PROPERTY THROUGH CLOSING; CASUALTY; CONDEMNATION

 

6.1

Covenants of Sellers. Sellers covenant and agree as follows:

 

(a)         Insurance. Sellers will cause the Owners to maintain the same level
of insurance coverage on the Property as in effect on the date hereof up to and
including the Closing Date. At Closing, Sellers shall cancel the insurance
coverage maintained by Owners and in the event that any cancellation charges are
incurred due to the cancellation of such insurance coverage, Sellers shall be
solely liable for such cancellation charges. In addition, Sellers shall be
entitled to any insurance rebate obtained in connection with the cancellation of
such insurance coverage.

 

(b)         Further Tenancies. Between the date of the execution of this
Agreement and the expiration of the Due Diligence Period, the Landlord may enter
into any new lease for office space (on Landlord’s form lease) or any renewal or
modification of an existing Lease; provided, however, that prior to entering
into any such new lease, renewal or modification (which shall include a
surrender), the Sellers have provided to Purchasers a letter of intent detailing
the material terms of such new lease, renewal or modification (including any
deviations from the Landlord’s standard form lease previously delivered to
Purchasers) and Purchasers have approved in writing such letter of intent.
Purchasers’ consent shall be given or withheld within five (5) business days
after receipt by Purchasers of the letter of intent and Purchasers’ consent
shall not be unreasonably withheld, conditioned or delayed. If Purchasers do not
respond to Sellers’ request for consent within such five (5) business day
period, Purchasers’ consent shall be deemed to have been given. At any time up
until the last day of the Due Diligence Period, Sellers may, without the further
consent of Purchasers, enter into a any such new lease, renewal or modification
with any tenant with which Landlord has entered into a letter of intent that has
been approved (or has been deemed approved) by Purchasers. Thereafter,
Purchasers shall have

 

 

- 32 -

 

 


--------------------------------------------------------------------------------

 

the sole and absolute discretion to approve any new lease or renewal or
modification. Sellers shall deliver to Purchasers a true and complete copy of
each such new Lease, renewal, modification and extension agreement, if any,
promptly after the execution and delivery thereof. After the expiration of the
Due Diligence Period, Sellers shall not enter into any new lease, renewal or
modification with any tenant without the prior written consent of Purchasers,
which consent can be withheld in Purchasers’ sole and absolute discretion.

 

(c)         Operation and Condition Pending Closing. Between the date of this
Agreement and the Closing Date, Sellers shall cause Owners to continue to
manage, operate and maintain the Property in substantially the same manner as
prior to the execution of this Agreement. Between the date of the execution of
this Agreement and the Closing Date, without the prior written consent of
Purchasers (which consent shall not be unreasonably withheld, conditioned or
delayed), Sellers shall not authorize Owners to enter into, or extend, renew or
modify, any Contract, unless the same can be terminated without any payment on
not more than thirty (30) days notice. Between the date hereof and the Closing
Date, Sellers shall not grant any easements, restrictions or other encumbrances
that shall be recorded against title to the Real Property.

 

(d)         Covenant not to negotiate with other prospective purchasers. So long
as this Agreement has not been terminated by either party, Sellers agree not to
solicit or entertain bids or offers from or conduct negotiations with, any third
party for the purchase of the Property or the Aggregate Partnership Interests.

 

(e)         Application of Security Deposits. Between the date of the execution
of this Agreement and the date that is three (3) business days prior to the
expiration of the Due Diligence Period, Sellers shall notify Purchasers if any
Owner elects to apply or drawn down on any security deposit or guaranty provided
by any tenant under any Lease; provided, however, Sellers shall only be
obligated to provide Purchasers with notice of such application or draw down and
Purchasers’ consent shall not be required. From and after the date that is three
(3) business days prior to the expiration of the Due Diligence Period, Seller
shall notify Purchasers if any Owner elects to apply or draw down on any
security deposit or guaranty provided by any tenant under any Lease and
Purchasers shall have the sole and absolute discretion to approve in writing any
such application or draw down.

 

6.2           Casualty. If at any time prior to the Closing Date all or a
portion of the Property is destroyed or damaged as a result of fire or any other
casualty whatsoever and the cost of restoring such damage exceeds $3,500,000 or
such casualty is not insured (and Sellers, in the event of the absence of
insurance, elect not to restore the Property prior to the Closing or to give
Purchasers a credit against the Purchase Price equal to the restoration costs,
as estimated by a reputable contractor in consultation with Purchasers’
consultant, which contractor shall be selected by Sellers and reasonably
acceptable to Purchasers), then, at the option of Purchasers, which option must
be exercised within 20 days after receipt of such estimate of the restoration
costs, this

 

 

- 33 -

 

 


--------------------------------------------------------------------------------

 

Agreement shall terminate and shall be canceled with no further liability of
either party to the other (other than those provisions that expressly survive
termination), and the Deposit shall be returned to Purchasers. Sellers shall
give Purchasers prompt written notice of any casualty. If there is any partial
or total damage or destruction, and if Purchasers elect not to terminate (or are
not permitted to terminate) this Agreement as herein provided, then at the
Closing, any insurance proceeds paid to Owners for the actual value of the
property lost or destroyed up to but not in excess of the Purchase Price, less
any costs incurred by Owners in connection with such casualty (including, but
not limited to, legal fees and engineering fees) and the payment of any that
shall have theretofore been used for restoration of the Property pursuant to a
plan of restoration approved in writing by Purchasers, shall remain as an asset
of the Owner who has received such payment or proceeds (and any such proceeds
shall remain an asset of such Owner and shall not be distributed to Sellers),
and Purchasers shall be entitled to a credit against the Purchase Price for the
amount of any deductible under Owners’ respective insurance policies. Sellers
hereby agree that they will not permit Owners to settle or compromise any such
insurance claims without Purchasers’ prior written consent, which consent will
not be unreasonably withheld, conditioned or delayed. Notwithstanding anything
contained in this Section 6.2 to the contrary, Sellers shall be under no
obligation to repair or restore the Property.

 

6.3           Condemnation. In the event that, prior to the Closing Date any
governmental entity shall commence any actions of eminent domain or similar type
proceedings to take any portion of the Property, Sellers shall give prompt
written notice thereof to Purchasers, and if any such eminent domain or similar
proceedings shall affect the Property in any material respect, as determined by
Purchasers in Purchasers’ reasonable discretion, any of the Improvements, then
Purchasers shall have the option, to be exercised within twenty (20) days
following receipt of Sellers’ notice, either to (i) elect not to acquire the
Aggregate Partnership Interests and terminate this Agreement in which event this
Agreement shall terminate and shall be canceled with no further liability of
either party to the other (other than those provisions that expressly survive
termination), and the Deposit shall be returned to Purchasers, or (ii) complete
the acquisition of the Aggregate Partnership Interests and in the event that the
condemnation proceedings are settled prior to Closing, the proceeds received in
connection with any such condemnation proceedings (less any costs incurred by
Owners in connection with such casualty (including, but not limited to, legal
fees and engineering fees) shall remain as an asset of the Owner who has
received such proceeds and shall not be distributed to Sellers. In the event
Purchasers fail to notify Sellers by the end of such twenty (20)-day period of
their election pursuant to the preceding sentence, Purchasers shall be deemed to
have elected option (i) under the preceding sentence. For purposes of this
Section 6.3, a condemnation of a part of the Property shall be deemed to be
"material" in the event that more than ten (10%) of the Real Estate (by value)
is taken or if access to or from the Property or the parking available at the
Property is materially and adversely affected by such condemnation. Sellers
hereby agree that they shall not settle or compromise the proceedings without
Purchasers’ prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed.

 

 

- 34 -

 

 


--------------------------------------------------------------------------------

 

 

6.4           Delivery of Notices. Sellers shall promptly deliver to Purchasers
true, accurate and complete copies of any default notices to or from a tenant,
violation notices, material tenant correspondence, Fox-Lance related
correspondence and notices and any notice of or pleadings with respect to any
new lawsuit (and any related correspondence and any material correspondence and
pleadings pertaining to any pending lawsuit) received by Sellers, Fee Landlord,
Overlandlord or Landlord after the date of this Agreement.

 

6.5           No Amendments to Ground Lease, Building Lease or Fox-Lance
Agreement. Between the date hereof and the Closing Date, Sellers agree not to
allow or permit Owners to amend, terminate or surrender the Ground Lease, the
Building Lease or the Fox-Lance Agreement. In the event that any governmental
agency requests any modifications to the Fox-Lance Agreement, Sellers shall
obtain Purchasers’ consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

ARTICLE 7

APPORTIONMENTS AT CLOSING; PAYMENT OF CLOSING COSTS; CLOSING STATEMENT

 

7.1

Closing Costs.

 

(a)            Sellers and Purchasers shall pay for their own respective legal
and professional fees incurred with respect to the consummation of the purchase
and sale of the Property.

 

(b)

The terms of Exhibit M shall govern this Section 7.1(b).

 

7.2           Adjustments and Prorations. The following adjustments and
prorations shall be made at Closing as of 12:01a.m. of the Closing Date:

 

(a)            Proration of Taxes and Annual Service Charges. Real estate taxes,
assessments and annual service charges imposed by any governmental authority,
including any annual service charges payable under the Fox-Lance Agreement,
(collectively, “Taxes”) with respect to the Real Property for the relevant tax
year in which the Aggregate Partnership Interests are being sold and that are
not yet due and payable or that have not yet been paid shall be prorated as of
the Close of Escrow based upon the most recent ascertainable assessed values and
tax rates (or other basis on which the annual service charges are determined)
and based upon the number of days Purchasers and Sellers will have owned the
Aggregate Partnership Interests during such relevant tax year; provided,
however, if the Closing shall occur before any assessment or tax rate is fixed
(or other basis on which the annual service charges are determined),
re-adjustment will be made upon the actual tax amount or service charges, when
determined. Sellers shall receive a credit for any Taxes paid by Owners prior to
the Close of

 

 

- 35 -

 

 


--------------------------------------------------------------------------------

 

Escrow and applicable to any period after the Close of Escrow, and Purchasers
shall receive a credit for any Taxes not paid applicable to any period prior to
the Close of Escrow

 

(b)       Rents, Other Income and Operating Expenses. Rents and all other
revenues under the Ground Lease, the Building Lease and all Leases, security
agreements and all other fees and miscellaneous income arising out of the
operation of the Property, as and when received, shall be prorated as of the
Closing Date. If any rents (including operating expense payments or rents
payable by tenants under Leases which are expressed as a fixed percentage or
percentages of the receipts of sales of the tenant are payable or accruable
under the Leases on the basis of estimates or formulae and are subject to
adjustment after the Closing Date (collectively, “Reconciliation Rents”)), such
rents shall be apportioned at the Closing to the extent collected on the basis
of the then current charges or accruals, as applicable, and shall be subject to
reapportionment on the basis of the amounts as finally determined to be owing
under the Leases and as finally collected. If, as of the Close of Escrow, any
rent is in arrears (“Delinquent Rent”) then the rent collected by Owners on or
after the Closing shall first be applied to all rents due at the time of such
collection with respect to the period after the Closing Date with the balance
payable to Sellers to the extent of Delinquent Rent apportioned to Sellers as of
the Closing Date. Purchasers shall cause Owners to deliver to Sellers its pro
rata share of Delinquent Rent within ten (10) days of Owners’ receipt of such
Delinquent Rent. Purchasers covenant and agrees that after the Closing, it will
cause Owners to use commercially reasonable efforts to attempt to collect all
Delinquent Rent and other payments that were due and payable under the Leases
prior to the Closing; provided, however, that Purchasers shall have no
obligation hereunder to cause Owners to commence any action or proceeding to
collect such Delinquent Rent or to evict any tenant (by summary proceedings or
otherwise). Actual and reasonable third-party costs incurred in collecting rents
owed prior to the Closing Date shall be deducted from rents payable to Sellers
(on a pro rata basis to the extent such costs are also incurred to collect rents
payable to Purchasers).

 

(c)         Deposits. All tenant security deposits required to be held by Owners
(and interest thereon if required by law or contract to be earned thereon) and
not theretofore applied to tenant obligations under the Leases shall, upon Close
of Escrow, be an asset of the respective Owner who was required to hold such
security deposits or Sellers, at their option, shall provide Purchasers with a
credit against the Purchase Price equal to the aggregate amount of such security
deposits. Purchasers shall indemnify, defend, and hold Sellers harmless from and
against all demands and claims made by tenants arising out of the transfer or
disposition of any security deposits held by Owners as of Close of Escrow and
will reimburse Sellers for all attorneys’ fees incurred or that may be incurred
as a result of any such claims or demands as well as for all losses, expenses,
verdicts, judgments, settlements, interest, costs and other expenses incurred or
that may be incurred by Sellers as a result of any such claims or demands by
tenants. Sellers will indemnify, defend, and hold Purchasers harmless from and
against all demands and claims made by any tenants that any tenant security
deposit required to be held by Owners prior to the Close of

 

- 36 -

 

 


--------------------------------------------------------------------------------

 

Escrow was not properly held prior to the Close of Escrow and will reimburse
Purchasers for all attorneys’ fees incurred or that may be incurred as a result
of any such claims or demands as well as for all losses, expenses, verdicts,
judgments, settlements, interest, costs and other expenses incurred or that may
be incurred by Purchasers as a result of any such claims or demands by tenants.

 

(d)         Utilities/Owner Deposits. Sellers shall endeavor to obtain meter
reading for all utilities for the Property (excluding utilities for which
payment is made directly by tenants), including water, sewer, electric, and gas,
on the day before the Closing Date, and if such readings are obtained, there
shall be no proration of such items and either Sellers shall pay such bills from
the existing assets of Owners immediately prior to the Close of Escrow or
provide Purchasers with a credit equal to the sum of such bills. In the event
Sellers are unable to have the utility meters read as of the Close of Escrow,
Purchasers and Sellers shall jointly prepare and deposit an estimated utility
statement based upon the average daily usage over the six (6) month period
preceding the Close of Escrow and Escrow Holder shall initially prorate
utilities based upon such estimated utility statements and the parties shall
subsequently prorate utilities based upon the actual utility usage upon receipt
of such utility statement. Sellers shall receive a credit at the Close of Escrow
for all outstanding cash security deposits that have been provided to utility
companies to secure payment for the provision of utility services to the
Property. If any other deposits made by Owners or Sellers prior to the Close of
Escrow are released to Purchasers after the Closing, such funds shall be
delivered to Sellers immediately upon their receipt.

 

(e)         Charges under Contracts. The unpaid monetary obligations with
respect to any Contracts not being terminated at Closing shall be prorated as of
the Closing Date on a per diem basis based upon the number of days Purchasers
and Sellers will have owned the Aggregate Partnership Interests during such
relevant billing period for each such Contract. The unpaid monetary obligations
with respect to any purchase orders placed by or on behalf of Owners prior to
Closing shall be paid for by Sellers.

 

(f)            Leasing Commissions. At the Close of Escrow, Sellers shall either
pay from the assets of Owners or provide Purchasers with a credit equal to (i)
the sum of all unpaid Lease Commissions payable in connection with the present
term of the Leases (excluding Lease Commissions payable with respect to
extensions, expansions and renewals which have not been exercised as of the date
hereof) and (ii) Sellers’ “proportionate share,” as defined below, of all Lease
Commissions payable with respect to the primary term of any new Lease entered
into prior to the Closing Date pursuant to the terms of this Agreement
(including any Lease Commissions payable with respect to extensions, expansions
or renewals of any existing Lease or any new Lease exercised or entered into
after the date hereof pursuant to the terms of this Agreement). At Closing,
Purchasers shall provide Sellers with a credit equal to (i) Purchasers’
“proportionate share,” as defined below, of all Lease Commissions payable with
respect to the primary term of any new Lease entered into prior to the Closing
Date pursuant to the terms of this Agreement and (ii) all Lease Commissions
payable with respect to extensions, expansions and renewals of any

 

 

- 37 -

 

 


--------------------------------------------------------------------------------

 

existing Lease or new Lease exercised or entered into after the date hereof
pursuant to the terms of this Agreement. Sellers’ “proportionate share” of all
Lease Commissions payable with respect to the primary term of any new Lease
entered into prior to the Closing Date shall be equal to the proportion that the
number of days from the commencement date of such Lease to the Closing Date
bears to the total number of days during the primary term of such new Lease, and
Purchasers’ “proportionate share” of all Lease Commissions payable with respect
to the primary term of any new Lease entered into prior to the Closing Date
shall be equal to the proportion that the number of days from the Closing Date
to the termination date of the primary term of such new Lease bears to the total
number of days during the primary term of such new Lease. For the avoidance of
doubt, if the commencement date of any new Lease entered into prior to the
Closing Date occurs after the Closing Date, then Sellers’ “proportionate share”
of all Lease Commissions payable with respect to such Lease shall be 0%, and
Purchasers’ “proportionate share” of all Lease Commissions payable with respect
to such Lease shall be 100%. Those Lease Commissions for which Sellers will be
responsible under this clause (f) are hereinafter referred to as “Sellers’ Lease
Commissions” and those Lease Commissions for which Purchasers will be
responsible pursuant to the terms of this clause (f) are hereinafter referred to
as “Purchasers’ Lease Commissions”. Sellers agree to indemnify and hold
Purchasers harmless from and against, and agree to reimburse Purchasers with
respect to, any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and court
costs) suffered or incurred by Purchasers and relating directly or indirectly to
Sellers’ Lease Commissions. Purchasers agree to indemnify and hold Sellers
harmless from and against, and, agree to reimburse Sellers with respect to, any
and all claims, demands, causes of action, losses, damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and court costs) suffered or
incurred by Sellers and relating directly or indirectly to Purchasers’ Lease
Commissions. The term “Lease Commissions” shall mean all lease commissions,
finder’s fees and similar compensation payable in connection with the Leases.

 

(g)         Other Items. All other items customarily prorated in New Jersey in
connection with similar transactions shall be prorated by the parties as of the
Closing Date.

 

(h)            Apportionments. If any of the items subject to apportionment
under Sections 7.2 cannot be apportioned at the Close of Escrow because of the
unavailability of the information necessary to compute such apportionment, or if
any errors or omissions in computing apportionments at the Closing are
discovered subsequent to the Closing, then such item shall be reapportioned and
such errors and omissions corrected as soon as practicable after the Closing
Date and the proper party reimbursed, which obligation shall survive the Closing
for a period of one year ending on the first anniversary of the Closing Date as
hereinafter provided. Neither party hereto shall have the right to require a
recomputation of a Closing apportionment or a correction of an error or omission
in a Closing apportionment unless within the aforestated one year period one of
the parties hereto (a) has obtained the previously unavailable information or
has discovered the error or omission, and (b) has given notice thereof to the
other party together with a copy of its good faith recomputation of the
apportionment and copies of all substantiating

 

 

- 38 -

 

 


--------------------------------------------------------------------------------

 

information used in such recomputation. The failure of a party to obtain any
previously unavailable information or discover an error or omission with respect
to an item subject to apportionment hereunder and to give notice thereof as
provided above within the first anniversary of the Closing Date shall be deemed
a waiver of its right to cause a recomputation or a correction of an error or
omission with respect to such item after the Closing Date. Notwithstanding the
foregoing, with respect to Reconciliation Rents for fiscal year 2005 if
Purchasers believe in good faith that Sellers owe Purchasers for the
Reconciliation Rents for fiscal year 2005, then (i) Purchasers shall, not less
than five business days prior to the first anniversary of the Closing Date,
provide Sellers with a good faith estimate of the Reconciliation Rents for
fiscal year 2005 with copies of all substantiating documentation and information
used in calculating such estimate (the “Reconciliation Estimate”), (ii) Sellers
shall prior to the first anniversary of the Closing Date advise Purchasers if
Sellers agree or dispute the Reconciliation Estimate and (iii) if Sellers and
Purchasers are unable to agree upon the Reconciliation Estimate, then such
Reconciliation Estimate shall be determined by arbitration in accordance with
Paragraph 7 of the Escrow Agreement. Once the Reconciliation Estimate has either
been agreed upon by Sellers and Purchasers or determined by arbitration (as the
case may be), then, if pursuant to the Reconciliation Estimate Sellers owe
Purchasers for the Reconciliation Rents for fiscal year 2005, Sellers shall,
within five business days after the Reconciliation Estimate has been agreed upon
or determined (as the case may be), authorize Escrow Agent to disburse from the
Post Closing Funds any sums owed to Purchasers. If Purchasers fail to provide
Sellers with the Reconciliation Estimate prior to the date that is five business
days prior to the first anniversary of the Closing Date, then Purchasers shall
be deemed to have waived its right to collect any Reconciliation Rents owed by
Sellers for fiscal year 2005. If Purchasers owe Sellers for the Reconciliation
Rents for fiscal year 2005, then Purchasers shall (i) cause Owners to timely
calculate the Reconciliation Rents for fiscal year 2005 and timely bill the
tenants under the Leases for any Reconciliation Rents due, (ii) cause Owners to
use commercially reasonable efforts to attempt to collect any Reconciliation
Rents for fiscal year 2005 that are due and payable under the Leases (provided,
however, that Purchasers shall have no obligation hereunder to cause Owners to
commence any action or proceeding to collect such Delinquent Rent or to evict
any tenant (by summary proceedings or otherwise) and (iii) provide Sellers with
a final statement setting forth the Reconciliation Rents for fiscal year 2005 in
a timely manner on the basis of amounts actually collected by Sellers (the
“Reconciliation Statement”) with any apportionment of the Reconciliation Rents
being calculated on the basis of the amounts as finally determined to be owing
under the Leases and as finally collected by Purchasers. Sellers shall within
sixty days after they receive the Reconciliation Statement advise Purchasers if
Sellers agree or dispute the Reconciliation Statement and if Sellers and
Purchasers are unable to agree upon the Reconciliation Statement, then such
Reconciliation Statement shall be determined by arbitration in accordance with
Paragraph 7 of the Escrow Agreement. Once the Reconciliation Statement has
either been agreed upon by Sellers and Purchasers or determined by arbitration
(as the case may be), then, if pursuant to the Reconciliation Statement
Purchasers owe Sellers for the Reconciliation Rents for fiscal year 2005,
Purchasers shall, within five business days after the Reconciliation Statement
has been agreed upon or determined (as the case may be), pay any sums

 

- 39 -

 

 


--------------------------------------------------------------------------------

 

owed to Sellers. If pursuant to the Reconciliation Statement Sellers owe
Purchasers any Reconciliation Rents for fiscal year 2005, then (i) Sellers shall
pay any amounts owed to Purchasers if a Reconciliation Statement or
Reconciliation Estimate was provided by Purchasers to Sellers prior to the date
that is five business days prior to the first anniversary of the Closing Date
and (ii) Sellers shall have no obligation to pay any amounts owed to Purchasers
if a Reconciliation Statement or Reconciliation Estimate was not provided by
Purchasers to Sellers prior to the date that is five business days prior to the
first anniversary of the Closing Date (whether or not such statement was agreed
upon by Sellers and Purchasers at such time).

 

ARTICLE 8

MISCLELLANEOUS

 

8.1  Notices. All notices required or permitted to be given hereunder shall be
in writing and sent by registered or certified mail, or by hand delivery,
overnight delivery service or facsimile transmission (with a hard copy sent by
another method of service set forth above in the case of a transmission sent by
facsimile), in each case addressed as follows:

 

To Sellers:

 

LCOR Incorporated

 

One Penn Plaza, Suite 3310

 

New York, NY 10119

 

Attn: Peter Gilpatric

 

Facsimile No.: (212) 760-0891

 

with copies to:

 

LCOR Incorporated

 

100 Berwyn Park, Suite 110

Berwyn, PA 19312

 

 

 

- 40 -

 

 


--------------------------------------------------------------------------------

 

 

Attn: Glenn Madere, Esq.

 

Facsimile No.: (610) 408-4420

 

and

 

STRS Ohio

Real Estate Assets

275 East Broad Street

Columbus, Ohio 43215

Attn: Directors, Real Estate Assets

Facsimile No.: (614) 227-7800

 

and

 

Salvo Russell, Fichter & Landau

 

510 Township Line Road, Suite 150

Blue Bell, Pennsylvania 19422

 

Attn: Seth R. Landau, Esq.

 

Facsimile No.: (215) 653-0383

 

 

and

 

Tucker, Ellis & West, LLP

1150 Huntington Building

925 Euclid Avenue

Cleveland, OH 44115-1475

Attention Keith H. Raker, Esq.

Facsimile No.: (216) 592-5009

 

To Purchasers:

 

c/o Mack-Cali Realty Corporation

11 Commerce Drive

Cranford, NJ 07016

Attn: Mitchell E. Hersh, President and CEO

Telephone: (908) 272-8000

Fax: (908) 272-0214

 

with a copy to:

 

c/o Mack-Cali Realty Corporation

11 Commerce Drive

 

 

- 41 -

 

 


--------------------------------------------------------------------------------

 

 

Cranford, NJ 07016

Attn: Roger W. Thomas, Esquire

Telephone: (908) 272-2612

Fax: (908) 497-0485

 

Notices shall be deemed to have been given (1) if mailed as aforesaid, two
business days following the date on which such notice is deposited in the United
States mail, (2) if hand delivered or sent by an overnight delivery service,
then if and when delivered to and received by the respective parties and (3) if
by facsimile transmission, such transmission shall be deemed delivered upon the
date of machine confirmation of delivery (provided, if by facsimile
transmission, such transmission has been followed by hard copy sent by another
method of service). Either party may change its addresses for purposes of notice
hereunder by giving written notice thereof as aforesaid. Hand deliveries,
overnight courier deliveries and faxes received after 5PM Eastern Time or on a
non-business day shall be effective on the next business day.

 

8.2  Parties Bound. This Agreement shall be binding upon the parties hereto and
their respective heirs, administrators, successors, executors and assigns. Prior
to the Closing Date, Purchasers may assign at any time the rights and
obligations of Purchasers under this Agreement provided that (i) such assignment
is to an entity which is more than 51% directly or indirectly owned by Mack-Cali
Realty, L.P. both at the time of such assignment and at the time of Closing,
(ii) such assignee specifically assumes Purchasers’ obligations under this
Agreement and (iii) Purchasers provide Sellers a copy of the fully executed
assignment conforming to the requirements of this Section 8.2 on the earlier of
three (3) business days prior to Closing or ten (10) days after the effective
date of such assignment. Upon any such assignment conforming to the requirements
of this Section 8.2, the assignor's liabilities and obligations hereunder or
under any instruments, documents or agreements made pursuant thereto shall be
binding upon such assignee. Notwithstanding anything in this Agreement to the
contrary, from and after the Closing Date until the first anniversary thereof,
Purchasers are neither permitted to assign the Aggregate Partnership Interests
nor transfer, or permit the Owners to transfer, the Property unless such
assignee(s) or purchaser(s) assume those obligations of Purchaser under this
Agreement that survive Closing. This covenant shall be binding on successors and
assigns so that, upon each such assignment or transfer prior to the first
anniversary of Closing, Purchasers (or the successor to Purchasers) shall be
required to provide evidence to the reasonable satisfaction of Sellers of the
assumption by such assignee or purchaser of such obligations under this
Agreement. Nothing herein shall prohibit Purchasers, Owners or their
successors-in-interest from pledging, assigning, or mortgaging the Aggregate
Partnership Interests or the Property solely as security for a loan or require
such pledgee, assignee or mortgagee to assume any obligations under this
Agreement.

 

 

- 42 -

 

 


--------------------------------------------------------------------------------

 

 

8.3  Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

8.4           Brokers. Each party represents and warrants that, other than
Eastdil Realty Company, L.L.C. (“Broker”), neither party has retained any
brokers or finders to represent its interests in connection with this
transaction. Sellers shall be responsible for payment of any brokerage
commissions to be paid to Broker. Except as provided above, each party agrees to
indemnify and hold the other harmless from and against all liabilities, costs,
damages and expenses, including, without limitation, reasonable attorneys' fees,
resulting from any claims or fees or commissions, based upon agreements by it,
if any, to pay any additional broker's commission and/or finder's fee. The
indemnity obligations set forth in this Section 8.4 shall survive the
termination or expiration of this Agreement.

 

8.5  Number and Gender. For purposes of this Agreement, the masculine shall be
deemed to include the feminine and the neuter, and the singular shall be deemed
to include the plural, and the plural the singular, as the context may require.

 

8.6  Governing Law. This Agreement shall be construed in accordance with the
laws of the State of New Jersey.

 

8.7           Confidentiality. Purchasers agree that all documents and
information regarding the Property of whatsoever nature made available to
Purchasers by Sellers or Sellers’ agents or representatives and the terms of
this Agreement (collectively, the ”Proprietary Information”) are proprietary and
confidential and Purchasers shall not disclose to any other person except: (i)
to Purchasers’ respective officers, directors, employees, counsel, prospective
partners or investors, accountants, advisors and any prospective lender, all of
whom shall be advised by Purchasers of the existence of this confidentiality
obligation; (ii) as required by any court of competent jurisdiction; or (iii) to
the extent such matters and/or information have become public through no fault
of Purchasers. Further, Purchasers agree not to use or allow to be used any
Proprietary Information for any purpose other than to determine whether to
proceed with the contemplated purchase, or if same is consummated, in connection
with the operation of the Property post-Closing. The obligations of Purchasers
set forth in this Section 8.7 shall survive the termination or expiration of
this Agreement. After the Effective Date and Closing Date, Purchasers shall be
permitted to issue a press release regarding the subject transaction but any
such press release shall be subject to Sellers’ reasonable approval as to form
and content.

 

Nothing contained in this Article 8.7 will preclude or limit either party to
this Agreement from making such disclosures as may be required by rule or
regulation of the Securities and Exchange Commission or the New York Stock
Exchange, including, without limitation, in any filings required by a
governmental authority. In determining whether a disclosure contemplated in the
preceding sentence is required by law or by rule or regulation of the Securities
and Exchange

 

- 43 -

 

 


--------------------------------------------------------------------------------

 

Commission or the New York Stock Exchange, the disclosing party is entitled to
rely upon the advice of counsel. Furthermore (i) in connection with Purchasers’
Form 8-K security filing, Purchasers shall prepare a summary of the material
terms of this Agreement to attach to such filing in lieu of attaching this
Agreement, (ii) in connection with the Form 10-K security filing, Purchasers
shall prepare a redacted copy of this Agreement to attach to such filing, and
(iii) in connection with any other security filing disclosing the terms and
conditions of this Agreement, all such filings described in (i), (ii) and (iii)
above shall only disclose the minimum information required by law, rule or
regulation as advised by Purchasers’ counsel in writing, and Purchasers will
provide a copy of same to Sellers for review and comment at least two (2)
business days (except for an emergency filing in which case Purchasers shall
provide a copy within one (1) business day) prior to any such filing but
Purchasers shall not have an obligation to incorporate such review and advisory
comments.

 

8.8  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile which shall be deemed to have the same force and effect as
original signatures.

 

8.9                       Computation of Time. In computing any period of time
pursuant to this Agreement, the day of the act or event from which the
designated period of time begins to run will not be included. The last day of
the period so computed will be included, unless it is a Saturday, Sunday or
legal holiday in the State of New Jersey, in which event the period runs until
the end of the next day which is not a Saturday, Sunday or such legal holiday.

 

8.10

Recording. This Agreement shall not be recorded in any place of public record.

 

8.11        Attorneys' Fees. In the event of any action between Purchasers and
Sellers seeking enforcement of any of the terms and conditions to this
Agreement, or otherwise in connection with the Property, the substantially
prevailing party in such action, whether by fixed judgment or settlement, shall
be entitled to recover reasonable attorneys' fees from the other party.

 

8.12        Severability. If any provision of this Agreement is deemed
unenforceable in whole or part, such provision shall be limited to the extent
necessary to render the same valid or shall be deemed excised from this
Agreement and replaced by a valid provision as close in meaning and intent as
the excised provision, as circumstances require, and this Agreement shall be
construed as if said provision had been incorporated herein as so limited or as
so replaced, as the case may be.

 

8.13        Waivers. No waiver of any condition or provision of this Agreement
by any party shall be valid unless in writing signed by such party. No such
waiver shall be deemed or construed as a waiver of any other or similar
provision or of any future event, act, or default.

 

 

- 44 -

 

 


--------------------------------------------------------------------------------

 

 

8.14        Construction of Agreement. In no event shall this Agreement be
construed more strongly against any one person solely because such person or its
representative acted as draftsman hereof, it being acknowledged by all parties
hereto that all parties have been represented by competent legal counsel, that
this Agreement has been subject to substantial negotiation, and that all parties
have contributed substantially to the preparation of this Agreement.

 

8.15        Mutual Cooperation. Purchasers and Sellers agree to cooperate with
each other and to take such further actions as may be reasonably requested by
the other in order to facilitate the timely purchase and sale of the Aggregate
Partnership Interests.

 

8.16               Exhibits and Schedules. All Exhibits and Schedules which are
referred to herein and which are attached hereto are expressly made and
constitute a part of this Agreement.

 

8.17               Entire Agreement; Amendments. This Agreement (including the
Exhibits and Schedules attached hereto) sets forth all of the promises,
covenants, conditions and undertakings between the parties hereto with respect
to the subject matter hereof, and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, except as contained herein. This Agreement may not be changed
orally but only by an agreement in writing, duly executed by or on behalf of the
party or parties against whom enforcement of any waiver, change, modification,
consent or discharge is sought.

 

8.18               WAIVER OF TRIAL BY JURY. SELLERS AND PURCHASERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO HAVE A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE PURCHASE AND SALE OF THE AGGREGATE PARTNERSHIP
INTERESTS AND ANY DOCUMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION WITH THIS AGREEMENT.

 

8.19               Joint Action of Sellers and Purchasers. In any instances
where the consent of Sellers is required or any action or decision of Sellers is
required hereunder, Sellers must jointly elect to grant or deny such consent and
Sellers must jointly decide which actions they elect to pursue hereunder. In any
instances where the consent of Purchasers is required or any action or decision
of Purchasers is required hereunder, Purchasers must jointly elect to grant or
deny such consent and Purchasers must jointly decide which actions they elect to
pursue hereunder.

 

8.20        Exculpation. It is acknowledged and agreed by Purchasers that this
Agreement is executed by (i) one of the general partners of Hudson I, (ii) one
of the general partners of Hudson II, (iii) one of the authorized officers of
Hudson SPE, and (iv) one of the authorized officers of

 

 

- 45 -

 

 


--------------------------------------------------------------------------------

 

Hudson SPE II (each a “Signator,” and collectively the “Signators”), each of
whom is not acting on that Signator’s own behalf but solely on behalf of Hudson
I, Hudson II, Hudson SPE and Hudson SPE II, respectively.  Each person
(including Purchasers) dealing with the Signators or with Sellers must look
solely to the assets of Sellers for the enforcement of any claim against the
Signators or Sellers arising under this Agreement, to the extent permitted
hereby.  This Agreement is not binding upon, nor may resort be had to, the
private property of any of the partners, shareholders, members, officers,
advisors, employees or agents of Sellers or of Signators.  The limitation on
liability contained in this Section 8.20 will apply to all agreements and
documents, past present or future, executed by Signators in connection with this
Agreement.

 

8.21        Like Kind Exchange Cooperation. The terms of Exhibit M shall govern
this Section 8.21.

 

8.22        Time of Essence.Subject to the notice and cure periods set forth in
Section 5.8 above and the parties’ extension rights detailed in Sections 10.1
and 10.2 below and elsewhere specifically permitted in this Agreement, TIME IS
OF THE ESSENCE OF THIS AGREEMENT, it being understood that each date set forth
herein and the obligations of the parties to be satisfied by such date have been
the subject of specific negotiation by the parties.

 

ARTICLE 9

ENVIRONMENTAL MATTERS

 

9.1                           Definitions. “Hazardous Materials” shall mean (i)
hazardous wastes, hazardous materials, hazardous substances, hazardous
constituents, toxic substances or related materials, whether solids, liquids or
gases, including, but not limited to, substances deemed as "hazardous wastes,"
"hazardous materials," "hazardous substances," "toxic substances," "pollutants,"
"contaminants," "radioactive materials," or other similar designations in, or
otherwise subject to regulation under, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ("CERCLA"), 42 U.S.C. ' 9601
et seq.; the Toxic Substance Control Act ("TSCA"), 15 U.S.C. ' 2601 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. ' 1802; the Resource
Conservation and Recovery Act ("RCRA"), 42 U.S.C. ' 9601, et seq.; the Clean
Water Act ("CWA"), 33 U.S.C. ' 1251 et seq.; the Safe Drinking Water Act, 42
U.S.C. ' 300 et seq.; the Clean Air Act ("CAA"), 42 U.S.C. ' 7401 et seq.; any
similar laws of the State in which the Property is located or any subdivision
thereof and in any permits, licenses, approvals, plans, rules, regulations or
ordinances adopted, or other criteria and guidelines promulgated pursuant to the
preceding laws or other similar federal, state or local laws, regulations, rules
or ordinances in effect relating to environmental matters (collectively the
"Environmental Laws"); and (ii) any other substances, constituents or wastes
subject to any applicable federal, state or local law, regulation, ordinance or
common law doctrine, including any Environmental Law, in effect at any time
prior to the Closing Date, including, but not limited to, (A) petroleum, (B)
refined petroleum products, (C) waste oil, (D) waste aviation or motor vehicle
fuel, (E) asbestos,

 

 

- 46 -

 

 


--------------------------------------------------------------------------------

 

(F) lead in water, paint or elsewhere, (G) radon, (H) polychlorinated biphenyls
(PCB's) and (I) ureaformaldehyde.

 

9.2           Obligations of Sellers and Purchasers with respect to
Environmental Matters. Except for those representations and warranties expressly
set forth in Section 2.1(z) hereof, Purchasers acknowledge that Sellers have not
made and will not make any other representations or warranties concerning the
Property’s compliance or non-compliance with Environmental Laws or the existence
or non-existence of Hazardous Material either in relation to the Property or
otherwise. From and after the Closing, Purchasers shall assume full
responsibility and all obligations in connection with the existence or non
existence of Hazardous Material on, at, under or from the Property and/or the
Property’s compliance or non-compliance with applicable Environmental Laws,
whether arising prior to or after Closing; provided, however, Sellers shall be
responsible for (i) any Hazardous Materials introduced or installed by Sellers
to the Property during the period commencing on the date of this Agreement and
ending on the Closing Date and (ii) the violation of any Environmental Laws
caused by Sellers during the period commencing on the date of this Agreement and
ending on the Closing Date but Sellers shall not be liable for any violation
caused by any third party during such period as further provided below. In the
event that during the period commencing on the day after the last day of the Due
Diligence Period and ending on the day before the Close of Escrow, there is a
spill, discharge, release, deposit or emplacement of any Hazardous Materials on
the Property which results in the contamination of the Property, provided, such
condition was not caused by Purchasers and their respective agents, servants or
contractors, the party who has discovered such condition shall provide the other
party with written notice thereof. Purchasers shall, within fifteen (15)
business days after they have received actual notice of such condition, elect to
either (i) terminate this Agreement if the nature and the extent of the
contamination are unacceptable to Purchasers in their sole but reasonable
discretion or (ii) request Sellers cause Owners to remediate such condition. If
Purchasers do not provide Sellers with such notice during such period,
Purchasers shall be deemed to have elected to request that Sellers cause Owners
to remediate such condition. If Purchasers elect to terminate this Agreement,
then promptly following such termination the parties shall direct the Escrow
Holder to return the Deposit to Purchasers and the parties shall be released
from any further obligations hereunder (except for those obligations that
expressly survive termination of this Agreement). Sellers shall, within fifteen
(15) business days after they receive Purchasers’ notice, advise Purchasers as
to whether Sellers will either (i) cause Owners to undertake remediation of such
condition or (ii) elect not to have Owners remediate such condition. If Sellers
elect not to have Owners undertake remediation of such condition, then
Purchasers shall within ten business (10) days after receipt of Sellers’ notice
elect to either (i) proceed to close on the purchase of the Aggregate
Partnership Interests without any reduction in the Purchase Price or (ii) to
terminate Escrow and this Agreement due to Sellers’ election to not have Owners
undertake remediation of such condition and promptly following such termination
the parties shall direct the Escrow Holder to return the Deposit to Purchasers
and the parties shall be released from any further obligations hereunder (except
for those obligations that expressly survive termination of this Agreement). If
Purchasers do not provide Sellers with such notice during such period,

 

 

- 47 -

 

 


--------------------------------------------------------------------------------

 

Purchasers shall be deemed to have elected to not terminate this Agreement. If
Sellers elect to cause Owners to remediate such condition, then Sellers shall
have a reasonable period of time to cause Owners to remediate such condition,
provided, however, in the event that the estimated time to remediate exceeds 270
days as estimated by an environmental engineer or environmental firm chosen by
Sellers and approved by Purchasers in their reasonable discretion, then
Purchasers shall have the right to elect to terminate this Agreement by giving
Sellers notice of such election within ten (10) business days of receipt of
Sellers’ notice setting forth the estimated time for such remediation. If
Purchasers elect to terminate this Agreement, then promptly following such
termination the parties shall direct the Escrow Holder to return the Deposit to
Purchasers and the parties shall be released from any further obligations
hereunder (except for those obligations that expressly survive termination of
this Agreement). If Purchasers do not provide Sellers with such notice during
such period, Purchasers shall be deemed to have elected to not terminate this
Agreement.

 

ARTICLE 10

FOX LANCE CONSENT; PAYOFF OF EXISTING LOAN; MERRILL LYNCH EXTENSION

 

10.1               Fox-Lance Consent. Promptly after the expiration of the Due
Diligence Period, the Overlandlord shall make a written request to the City of
Jersey City to consent to the sale of the Aggregate Partnership Interests and
transfer of the beneficial interest in the Fox-Lance Agreement to Purchasers, as
contemplated herein. The written request shall include a certification of the
Overlandlord that it (i) is not in default under the Fox-Lance Agreement, and
(ii) owns no other project. Notwithstanding anything in this Agreement to the
contrary, in the event the Overlandlord has not obtained the consent as
described above in this Section 10.1 or the Fox-Lance Consent (as defined at
Section 5.1(d) above) on or prior to Closing, Purchasers shall elect not later
than three (3) business days prior to Closing to either (x) adjourn the Closing
for up to sixty (60) days for the purpose of Overlandlord obtaining such
consents or (y) to proceed with the subject transaction without obtaining the
Fox-Lance Consent and waive such consent as a condition to Closing. If
Purchasers fail to make either of the elections described in (x) or (y) above,
Sellers shall have the right, by giving written notice to Purchasers not later
than two (2) business days prior to Closing, to adjourn the Closing for up to
sixty (60) days for the purpose of obtaining such Fox Lance Consent. Subject to
the foregoing, the re-scheduled Closing Date shall be to the reasonable
satisfaction of Purchasers and Sellers and may involve more than one such
extension by either party provided that all such extensions do not exceed sixty
(60) days in the aggregate. In the event that Purchasers or Sellers elect to
adjourn the Closing Date and the Fox-Lance Consent is not obtained during such
adjournment period(s) either (I) not later than two (2) business days prior to
the adjourned Closing Date, Purchasers shall elect in writing to waive the
Fox-Lance Consent as a condition to Closing or (II) if Purchasers do not make
such an election described in (I) above, the Escrow and this Agreement shall
automatically terminate and both parities shall direct the Escrow Holder to
return the Deposit to Purchasers and the parties shall be released from any
further obligations hereunder (except for those obligations that

 

 

- 48 -

 

 


--------------------------------------------------------------------------------

 

expressly survive termination of this Agreement). Sellers agree to indemnify and
hold Purchasers harmless from and against any payments payable under the
Fox-Lance Agreement for the period prior to Closing and any fines imposed for
any violations of the Fox-Lance Agreement by Owners prior to the Closing. In the
event Purchasers elect to proceed with the subject transaction without obtaining
the Fox-Lance Consent as detailed in this Section 10.1, then Purchasers shall
(i) reimburse Sellers for any and all losses that may be incurred by Sellers as
a result of the termination or transfer of the tax abatement granted under the
Fox-Lance Agreement, including, but not limited, to any increased real estate
tax payments required to be paid by Sellers as a result of the termination of
the tax abatement granted under the Fox-Lance Agreement, (ii) reimburse Sellers
for any reserves held by Sellers which reserves Sellers are required to pay to
the City of Jersey City in connection with the termination of the Fox-Lance
Agreement and (iii) indemnify and hold harmless Seller from any other costs and
expenses incurred by Sellers in connection with the termination or transfer of
the tax abatement granted under the Fox-Lance Agreement (including any penalties
or interest that may be assessed thereunder). The provisions of this paragraph
shall survive execution and delivery of this Agreement and the Partnership
Assignment.

 

10.2               Payoff of Existing Loan by Seller. Notwithstanding anything
in this Agreement to the contrary, in the event Sellers need additional time to
pay-off of the existing first mortgage loan on the Property pursuant to the
terms thereof, Sellers shall have the right to adjourn the Closing for up to
sixty (60) days for the purpose of coordinating such loan pay-off (which sixty
day period shall run simultaneously with any adjournments under Section 10.1).
Sellers shall give Purchasers not less than three business days notice of any
election to adjourn the Closing. In the event any such adjournment by Sellers is
for greater than fifteen days, then Sellers, upon request by Purchasers, shall
update any estoppel certificates that are dated more than forty-five (45) days
prior to the Closing Date.

 

10.3               Merrill Lynch Lease Extension. Sellers hereby advise
Purchaser that they are currently negotiating on behalf of Landlord an extension
of that certain lease dated as of December 29, 1989 by and between Landlord and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (successor-in-interest to
Jersey Hudson Tenant, Inc.) (which lease has been amended by (i) that certain
First Amendment of Lease dated November 30, 1992, (ii) that certain Second
Amendment of Lease dated December 31, 1996 and (iii) that certain Third
Amendment of Lease dated as of June 19, 1998) (the lease, as amended, is known
as the “Merrill Lease”) on the terms and conditions set forth on the term sheet
(the “Term Sheet”) attached hereto as Exhibit N attached hereto and made a part
hereto. Also attached as Exhibit N is the form of amendment of lease (the “Form
Amendment”) delivered to Merrill Lynch for its review (the full execution of the
Form Amendment materially consistent with the Term Sheet and the Form Amendment
is hereinafter referred to as the “Merrill Extension”). Sellers agree to keep
Purchasers apprised of the Merrill Extension negotiations. Any material
revisions to the Term Sheet and the Form Amendment shall be subject to
Purchasers’ review and approval, which shall not be unreasonably withheld,
conditioned or delayed. Sellers shall be responsible for all costs and

 

- 49 -

 

 


--------------------------------------------------------------------------------

 

expenses (including leasing commissions, tenant improvements and legal fees)
payable in connection with the Merrill Extension. Notwithstanding anything in
this Agreement to the contrary, in the event that the Merrill Extension is not
fully executed and delivered on terms and conditions materially consistent with
the Term Sheet and the Form Amendment on or prior to Closing, Purchasers may
elect not later than four (4) business days prior to Closing to waive such
condition as a condition to Closing. If Purchasers fail to make an election to
waive such condition as aforesaid, Sellers may elect not later than two (2)
business days prior to Closing to adjourn the Closing for up to sixty (60) days
for the purpose of obtaining the Merrill Extension. Subject to the foregoing,
the re-scheduled Closing Date shall be to the reasonable satisfaction of
Purchasers and Sellers and may involve more than one such extension by Sellers
provided that all such extensions do not exceed sixty (60) days in the
aggregate. In the event that Sellers elect to adjourn the Closing Date and the
fully executed Merrill Extension is not obtained during such adjournment
period(s) either (I) not later than two (2) business days prior to the adjourned
Closing Date, Purchasers may elect in writing to waive the condition of
delivering a fully executed Merrill Extension as a condition to Closing or (II)
if Purchasers do not make the election described in (I) above, the Escrow and
this Agreement shall automatically terminate and both parties shall direct the
Escrow Holder to return the Deposit to Purchasers and the parties shall be
released from any further obligations hereunder (except for those obligations
that expressly survive termination of this Agreement).

 

ARTICLE 11

PARTNERSHIP MATTERS; CAPITAL CONTRIBUTIONS; DISTRIIBUTIONS;

 

11.1

Partnership Matters.

 

(a)            Until Closing, Owners shall be permitted to make distributions of
cash to Sellers except as otherwise expressly provided to the contrary in this
Agreement. At Sellers’ sole cost and expense, during normal business hours and
on two business days prior notice, Sellers reserve the right to audit the books
and records of Owners for periods from and after January 1, 2005 until Closing
to confirm that it has received all such distributions to which it is entitled
as described in this paragraph at no material cost to Purchasers. The provisions
of this paragraph shall survive Closing.

 

(b)         All expenses related to the operation of the Property, including,
without limitation, obligations under the Leases, and all income from the
Property, including, without limitation, rent from the Leases, have been and
shall continue to be the obligations and assets, respectively, of the Owners.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Owners’ respective books will be closed as of midnight of the day preceding the
Closing Date, and that all partnership items of income and expense, as well as
all other partnership items of gain, loss, deduction or credit payable by or to
the Owner recognized prior to Closing will be allocated to the partners of the
Partnership in accordance with the terms of the

 

- 50 -

 

 


--------------------------------------------------------------------------------

 

partnership agreement for each Owner in effect prior to Closing; and all such
items of income, expense, gain, loss, deduction or credit of each Owner
recognized as of the date of Closing will be allocated to the partners of the
Partnership in accordance with the terms of the partnership agreement for each
Owner in effect prior to Closing. The provisions of this paragraph shall survive
the execution and delivery of this Agreement and the Partnership Assignment.
Unless Purchasers structure acquisition of the Real Property as a Section 1031
Exchange, Purchasers shall not permit Owners to change either the fiscal year or
the method of accounting currently utilized by each Owner until after January 1,
2006 if such change would adversely affect the Sellers.

 

(c)         Sellers shall prepare all necessary federal, state and local income
Tax returns for each Owner for fiscal year 2005 ending on the Closing Date and
shall obtain Purchasers’ approval thereof prior to filing such tax returns,
which approval shall not be unreasonably withheld, conditioned or delayed.
Sellers and Purchasers agree that all books, records and tax returns for fiscal
year 2005 ending on the Closing Date shall be maintained and prepared in
accordance with the terms of the partnership agreement for each Owner in effect
prior to the Closing Date. In the event Purchasers structure the acquisition of
the Real Property as a Section 1031 Exchange, Sellers shall prepare and file
Final Federal, state and local income tax returns for each Owner for the fiscal
year 2005 ending on the Closing Date and shall provide Purchasers with a copy of
said returns not later than ten (10) days after filing. After Closing, Sellers
shall retain all rights that it had under the partnership agreement for each
Owner prior to the Closing Date to inspect books and records of Owners for any
period prior to the Closing Date at no material cost to Purchasers. After
Closing, Sellers shall also retain the right to receive all information pursuant
to Article 11 of the partnership agreement for each Owner for any period prior
to the Closing Date. Purchasers shall notify Sellers of all significant tax
matters for periods on or prior to the Closing Date that may come to Purchasers’
attention by giving notice thereof to Sellers within five days after becoming
aware thereof and, within such time, shall forward to Sellers copies of all
significant written communications relating to the same. Additionally, Sellers
shall provide a copy of the combined audited financial statement of the Owners
and federal and state tax returns for the fiscal year 2004 and for the 2005
fiscal year ending on the Closing Date within 10 days following receipt thereof
from Owners but in no event later than ten (10) days after filing such returns.
Sellers shall also prepare and deliver to Purchaser the fiscal year 2004
Fox-Lance operating statement together with any other filings within ten (10)
business days of filing with the City of Jersey City. The provisions of this
paragraph shall survive execution and delivery of this Agreement and the
Partnership Assignment. For a period of three years after Closing, Purchasers
and Sellers agree to timely provide and reasonably cooperate with each other
with such requested financial, tax, tenant expense reconciliations and
apportionments and other information as is reasonably necessary for each of them
to prepare financial statements, tenant reconciliations and audit responses and
tax returns of the Owners for which the requesting party is responsible or to
respond to any mandatory governmental inquiry or audit; provided, however, that
the requesting party shall pay any material out of pocket expenses incurred by
the cooperating party.

 

 

- 51 -

 

 


--------------------------------------------------------------------------------

 

 

 

(d)

The terms of Exhibit M shall govern this Section 11.1(d).

 

(e)         Sellers shall provide to Purchasers (at Purchasers’ expense) copies
of, or shall provide Purchasers access to, such factual information as may be
reasonably requested by Purchasers, and in the possession or control of Sellers,
or its property manager or accountants, to enable Purchasers (or Mack-Cali
Realty Corporation and/or Mack-Cali Realty L.P.) to file its or their Form 8-K,
if, and when such filing may be required by the Securities and Exchange
Commission (“SEC”). At Purchasers’ sole cost and expense, Sellers shall allow
the accountants selected by the Purchasers to conduct an audit of the income
statements of the Property for the year of Closing (to the date of Closing) and
the three prior years, and shall cooperate (at no cost to Sellers) with
Purchasers’ accountants in the conduct of such audit. In addition, Sellers agree
to provide to Purchasers’ accountants a letter of representation in a customary
form mutually acceptable to Sellers and Purchasers’ accountants and, if
requested by such accountants, historical financial statements for the Property,
including income and balance sheet data for the Property, whether required
before or after Closing, at no cost to Sellers. Without limiting the foregoing,
(I) Purchasers or its accountants may audit Sellers’ operating statements of the
Property, at Purchasers’ expense, and Sellers shall provide such documentation
as Purchasers or their accountants may reasonably request in order to complete
such audit, and (ii) Sellers shall furnish to Purchasers such financial and
other information as may be reasonably required by Purchasers to make any
required filings with the SEC or other governmental authority; provided,
however, that the foregoing obligations of Sellers shall be limited to providing
such information or documentation as may be in the possession of, or reasonably
obtainable by, Sellers, its property manager or accountants, at no cost to
Sellers, and in the format that Sellers (or its property manager or accountants)
have maintained such information.

 

11.2        Purchasers’ Duty of Investigation and Review. Except as expressly
set forth in the Partnership Assignment and this Agreement, the assignment of
the Aggregate Partnership Interests is being made "as-is", without
representation, warranty or recourse. Except as expressly set forth in the
Partnership Assignment and this Agreement, the assignment of the Aggregate
Partnership Interests will be made subject to all liabilities and obligations of
Owners, matured or unmatured, absolute or contingent, regardless of when such
obligations and liabilities were incurred by Owners. Effective as of the Closing
Date, Purchasers shall release Sellers from any and all obligations Sellers
might have to contribute any additional funds to Owners as a capital
contribution or otherwise. Purchasers represent and warrant to Sellers that
Purchasers will as of Closing: (i) had an opportunity to make a full
investigation of the Aggregate Partnership Interests, (ii) have had a full
opportunity to inspect the partnership agreement of each Owner and each Owner’s
books and records, (iii) have had a full and complete opportunity to make such
investigations as each Purchaser deems desirable in acquiring the Aggregate
Partnership Interests, and (iv) will not bring any cause of action against
Sellers in any manner relating to the transfer of the Aggregate Partnership
Interests to Purchasers except for claims or causes of action which may arise
against Sellers due to a breach of any representation or warranty or violation
of

 

- 52 -

 

 


--------------------------------------------------------------------------------

 

any covenant or other obligation under this Agreement by Sellers, subject any
express limitations set forth herein or in the Partnership Assignment or any
indemnification obligations set forth in this Agreement or any of the other
closing documents hereunder.

 

11.3        Tax representations.Each Owner has timely paid all material Taxes
(as defined below) required to have been paid prior to the Closing and have each
timely filed (as defined below) all returns and reports required to have been
filed prior to the Closing and all such returns and reports are complete and
accurate in all material respects. The Sellers either have timely paid or will
timely pay, or has provided or will provide for a cash reserve for all Taxes
related to the period ending on the Closing Date but not due and payable until
after the Closing Date. Each Owner has complied in all material respects with
all applicable laws, rules and regulations relating to the payment of
withholding Taxes (including, without limitation, pursuant to Sections 1441,
1442, 1445, 1446, 3121 and 3402 of the Internal Revenue Code) and has timely
withheld and paid over to the proper governmental authority all amounts required
to be so withheld and paid over under applicable laws and regulations. None of
the Owners nor any of the Real Property is currently the subject of any
unresolved Tax audit, examination or other administrative, judicial or other
proceeding and, to the knowledge of Sellers no such audit, examination or other
proceeding in respect of any Owner or any of the Property is being considered or
contemplated by any Tax authority. No unresolved deficiencies for any Taxes have
been proposed, asserted or assessed against any Owner or in respect of any of
the Real Property, and no agreement, waiver or request for waiver to extend any
period of limitations applicable to any return or report filed or required to be
filed by any Owner in respect of any Taxes is currently outstanding. Each Owner
has, at all times since its formation, qualified and been treated as a
“partnership” for federal and state income tax purposes. None of the Owners is a
party or has any liability under (including, without limitation, liability with
respect to a predecessor entity) any indemnification, allocation, sharing or
other agreement in respect of any Tax. As used in this Agreement, the term “Tax”
or “Taxes” shall mean and include any and all income, gross receipts, excise,
property, sales, withholding, alternative minimum, social security, occupation,
use, service, license, payroll, franchise, transfer, recordation and other taxes
and required estimated payments thereof, fees, charges, levies and other
assessments, and any required payments-in-lieu-of taxes, annual service charges
in lieu of taxes or similar payments, whether computed on a separate,
consolidated, unitary, combined or any other basis, and interest, fines,
penalties or additional amounts attributable to, imposed upon and/or with
respect to any such taxes, fees, charges, levies, assessments, payments-in-lieu
of taxes or similar payments.

 

 

11.4

Tort Liability/Cross Indemnities.

(a)            Sellers agree, jointly and severally, to indemnify, defend and
hold Purchasers, Owners, their direct and indirect partners, members, affiliates
and their respective directors, officers, employees and agents and their
successors and assigns (collectively, the "Purchaser Indemnified Parties")
harmless from and against any and all third party claims, causes of action,

 

 

- 53 -

 

 


--------------------------------------------------------------------------------

 

loss, cost, damage, liability or expense (including, without limitation,
reasonable attorneys’ and accountants’ fees and costs)(collectively, a "Loss")
alleged, based upon, relating to or arising out of any claim in the nature of
personal injury, negligence or other tort (a "Tort Claim") which may be asserted
against or imposed upon a Purchaser Indemnified Party as a successor or
transferee of the Sellers, or as a manager or direct or indirect owner of the
Real Property, to the extent they are attributable to occurrences during the
period prior to the Closing Date and such Tort Claim is asserted within two
years subsequent of the Closing Date (the "Sellers' Tort Indemnity Period"), and
provided, however, that:

(i) Sellers' liability (including costs of defense) to the Purchaser Indemnified
Parties under this Section 11.4 shall not exceed, in the aggregate, the sum of
(A) Sellers' maximum recoveries available to Sellers and/or Owners under all
policies of liability insurance maintained by, or available to, Sellers and/or
Owners ("Sellers' Insurance Policies") with respect to the Real Property and/or
such Loss, and (B) solely with respect to claims for indemnity first asserted
prior to the first anniversary of the Closing Date, the then balance of the
Post-Closing Funds

 

(ii) prior to making any such claim against the Post Closing Funds or Sellers,
the Purchaser Indemnified Parties shall first exhaust, or request and allow
Sellers to exhaust, all reasonable recourse that they may have against Sellers'
Insurance Policies for such Loss, provided, further, that the foregoing shall
not prevent Purchasers from delivering a notice to the Escrow Agent that a claim
or demand exists against the Post Closing Funds under Section 2.5 if Sellers
shall fail to have caused an insurer under the Sellers' Insurance Policies to
(A) commence and maintain through adjudication or settlement the defense of, or
(B) acknowledge in writing without revocation (a "Coverage Confirmation") its
obligation to provide coverage and assume the defense of, the Purchaser
Indemnified Parties for the relevant Loss at least three (3) business days prior
to the date on which the Escrow Agent is scheduled to release (other than for
payment of a Purchaser claim) all or a portion of the Post Closing Funds. If (x)
such insurer commences and maintains through adjudication or settlement the
defense of such a claim, or (y) Sellers shall provide Purchasers with an
unrevoked Coverage Confirmation with respect to such Loss, then the Purchaser
Indemnified Parties shall have no recourse against the Post Closing Funds with
respect to such Loss (except if, and to the extent that, the amount of the Loss
exceeds the insurance coverage afforded by Sellers' Insurance Policies).

(b)Purchasers agree, jointly and severally, to indemnify, defend and hold
Sellers, their direct and indirect partners, members, affiliates and their
respective directors, officers, employees and agents (collectively, the "Seller
Indemnified Parties") harmless from and against any Loss alleged, based upon,
relating to or arising out of a Tort Claim which may be asserted against or
imposed upon a Seller Indemnified Party as a predecessor or transferor of the
Purchasers, or as a

 

 

- 54 -

 

 


--------------------------------------------------------------------------------

 

manager or direct or indirect owner of the Real Property, to the extent they are
attributable to occurrences during the period subsequent to the Closing Date and
such Tort Claim is asserted within two years subsequent of the Closing Date (the
"Purchasers' Tort Indemnity Period"), and provided, however, that the
Purchasers' liability to the Seller Indemnified Parties under this Section 11.4
shall not exceed (i) Purchasers' maximum recoveries available to Purchasers
under all policies of insurance maintained by, or available to, Purchasers
and/or Owners with respect to the Real Property and/or such Loss (“Purchasers’
Insurance Policies”) and (ii) solely in the case of (A) claims for indemnity
first asserted within six months following Closing, Eight Million ($8,000,000)
Dollars and (ii) claims for indemnity first asserted after six months following,
but before the first anniversary of, Closing, Six Million ($6,000,000) Dollars.
If (x) an insurer under Purchasers’ Insurance Policies commence and maintain
through adjudication or settlement the defense of such claim or (y) Purchasers
shall provide Sellers with an unrevoked coverage confirmation from such insurer
with respect to such Loss, then the Seller Indemnified Parties shall have no
recourse against the amounts described in (A) or (B) with respect to such Loss
(except if, and to the extent that, the amount of the Loss exceeds the insurance
coverage afforded by Purchasers' Insurance Policies).

(c) Sellers and Purchasers agree to cooperate in all reasonable respects
following the Closing Date with respect to any Loss.

 

 



 

- 55 -

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement on the day and year first above written.

 

 

PURCHASER I:

 

 

ATTEST:

MC Hudson Holding L.L.C.,

 

 

a New Jersey limited liability company

 

 

By: Mack-Cali Realty, L.P.,

 

 

a Delaware limited partnership, its sole member

 

By: Mack-Cali Realty Corporation,

 

 

a Maryland corporation, its general partner

 

 

/s/ Roger W. Thomas

By: /s/ Mitchell E. Hersh

 

Name: Roger W. Thomas

Name: Mitchell E. Hersh

 

Title:

Secretary

Title: President and Chief Executive Officer

 

[Corporate Seal]

 

PURCHASER II:

 

 

ATTEST:

MC Hudson Realty L.L.C.,

 

 

a New Jersey limited liability company

 

 

By: Mack-Cali Realty, L.P.,

 

 

a Delaware limited partnership, its sole member

 

By: Mack-Cali Realty Corporation,

 

 

a Maryland corporation, its general partner

 

 

 

/s/ Roger W. Thomas

By: /s/ Mitchell E. Hersh

 

Name: Roger W. Thomas

Name: Mitchell E. Hersh

 

Title:

Secretary

Title: President and Chief Executive Officer

 

[Corporate Seal]



 

- 57 -

 

 


--------------------------------------------------------------------------------

 

SELLERS:

Hudson Street Owners Limited Partnership I,

 

a Delaware limited partnership

 

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

Hudson Street Owners Limited Partnership II,

a Delaware limited partnership

 

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

[Corporate Seal]

Hudson Street Owners SPE, Inc.

 

a Delaware corporation

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

[Corporate Seal]

Hudson Street Owners SPE II, Inc.

 

a Delaware corporation

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

 

 

 

- 58 -

 

 